   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                  Page 1 of 83 PageID 32



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS



In Re: Larry Klayman

                                                          Case No.: 3:20-mc-00043-B




            LARRY KLAYMAN’S RESPONSE TO ORDER OF JUNE 15, 2020

       Larry Klayman, a member of this Court for many years, and continuously a member in

good standing of The Florida Bar and District of Columbia Bar for 42 years and 39 years

respectively, responds to the order of the Honorable Jane Boyle, with full reservation of all rights

to supplement this response and to retain counsel if necessary.

       A previously set forth in the Interim Response to Order of June 15, 2020, the subject

opinion of the District of Columbia Court of Appeals (“DC Court”) is not final and is currently

of no force and effect, as a Petition for Rehearing (“Petition”) was filed on Thursday, June 25,

2020 See Attachment 1. Importantly, attached as Exhibit 1 to the Petition, which is incorporated

herein by reference, is an opinion by well-respected (but regrettably now deceased) legal ethics

expert Professor Ronald Rotunda which makes the following sound findings:

       First, the bar disciplinary proceeding in which Mr. Klayman was alleged to have engaged

in a conflict of interest was so old as to deny him due process of law, as evidence was lost and

witness memories faded or were non-existent. Indeed, this prejudicial delay was in part

recognized in the findings of the DC Court. Begun approximately twelve years ago with a

complaint filed by Tom Fitton, a non-lawyer who seized control of Judicial Watch after Mr.

Klayman left to run for the U.S. Senate in Florida, and which proceeding is now an

unprecedented twelve (12) years old, the District of Columbia Bar Disciplinary Counsel sat on it


                                                 1
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                    Page 2 of 83 PageID 33



for six years, before resurrecting it after pressure was applied by Fitton and Judicial Watch, who

had been sued by Mr. Klayman for defamation. Judicial Watch ultimately had a jury verdict and

judgment entered against it, as shown by Exhibit 3 to the Petition for Rehearing. Clearly, the

State Bar of Texas disciplinary system would not countenance this delay and prejudice to a

respondent under these circumstances, as it also true of nearly all other state bars and the courts

which administer to disciplinary matters. These authorities have generally dismissed these types

of significantly old proceedings, especially when they have the effect of denying due process to

respondents.

       For instance, In Florida Bar v. Rubin, 362 So.2d 12 (Fla. Sup. Ct. l 1978) (per curiam),

the Florida Supreme Court threw out charges because the Bar's delay was in violation of The

Florida Bar Integration Rules. The Court said:

       Whatever other objects the rule may seek to achieve, it obviously contemplates
       that the Bar should not be free to withhold a referee 's report which it finds Too
       lenient until additional cases can be developed against the affected attorney, in an
       effort to justify the more severe discipline which might be warranted by
       cumulative misconduct. The Bar's violation of the prompt filing requirement in
       this case, to allow a second grievance proceeding against Rubin to mature, is
       directly antithetical to the spirit and intent of the rule. In addition, it has inflicted
       upon Rubin the ‘agonizing ordeal’ of having to live under a cloud of uncertainties,
       suspicions, and accusations for a period in excess of that which the rules were
       designed to tolerate.

       There are numerous other cases and jurisdictions that have found that bar disciplinary

proceedings should be subject to the principle of laches. They include The Florida Bar v. Walter,

784 So.2d 1085 (Fla. Sup. Ct. 2001); In re Grigsby, 815 N.W.2d 836 (Minn. 2012); In Matter of

Joseph, 60 V.I. 540, 558- 59 (V.I. Feb. 11, 2014); Hayes v. Alabama State Bar; 719 So 2d 787,

791 (Ala. 1998). Furthermore, the Indiana Bar expressly limits the time to complete a

disciplinary investigation in its own rules: Limitation on time to complete investigation. Unless

the Supreme Court permits additional time, any investigation into a grievance shall be completed



                                                  2
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 3 of 83 PageID 34



and action on the grievance shall be taken within twelve (12) months from the date the grievance

is received.... If the Disciplinary Commission does not file a Disciplinary Complaint within this

time, the grievance shall be deemed dismissed.” See Ind. R. Att'y Adm. & Discip. 23.

       Second, as also found by Professor Rotunda, Mr. Klayman in good faith only stepped in

as a last resort to represent clients, donors and persons who had been harmed by Judicial Watch

after he left the organization, which public interest non-profit government ethics organization he

founded and ran for ten (10) years. Mr. Klayman did this out of necessity and because he thought

he was doing the right thing at the time. Importantly, Mr. Klayman assisted these persons, who

could not afford to hire counsel, pro bono, at his time and expense. This was even recognized by

the Honorable Royce Lamberth, who coincidentally hails from San Antonio, Texas an               a

graduate of the University of Texas Law School, and is now a distinguished jurist in the U.S.

District Court for the District of Columbia, as set forth in the DC Court’s opinion, now under

review. Professor Rotunda found:

       I have reviewed the facts of the above referenced bar complaint against Larry
       Klayman. It is my expert opinion that in the present situation Mr. Klayman has
       not committed any offense that merits discipline. In fact, he, to the best of his
       ability, simply pursued an obligation that he knew that he owed to Sandra Cobas,
       Peter Paul, and Louise Benson.

                                               ….

       Mr. Klayman, whose organization, Judicial Watch, was once engaged as attorneys
       for Paul (it never was engaged for Benson or Cobas), reasonably believed he had
       an ethical obligation to represent them, and chose to uphold his duty to these
       clients. District of Columbia Rule of Professional Conduct 1.3 states that, “(a) A
       lawyer shall represent a client zealously and diligently within the bounds of the
       law.” Further, Rule 1.3(a) (comment 1) provides guidance on this issue and the
       duties of an attorney. “This duty requires the lawyer to pursue a matter on behalf
       of a client despite opposition, obstruction, or personal inconvenience to the
       lawyer, and to take whatever lawful and ethical measures are required to vindicate
       a client’s cause or endeavor.”
                                               ….




                                                3
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                    Page 4 of 83 PageID 35



       Faced with the dilemma of either representing Cobra, Paul, and Benson, or
       allowing them to lose their legal rights, Mr. Klayman sided with the rights of the
       clients, in accordance with Rule 1.3, and thus, justifiably, chose to represent them.
       Judicial Watch attempted, and succeeded, at disqualifying Mr. Klayman from the
       lawsuits because it knew no one else would be able to represent Cobas, Paul, and
       Benson, and that Judicial Watch would escape liability for the wrongs that they
       had caused.

                                                  ….

       ….it is my expert opinion that this bar complaint should not be pursued. Mr.
       Klayman, faced with what Judge Lamberth concluded was an “ambiguous” rule,
       understood that Mr. Klayman did not take on a case for personal profit but simply
       to protect the rights of those who could otherwise not pursue justice in the court
       system. Further justifying dismissal of this bar complaint is the unreasonably
       delay by the Office of Bar Counsel in bringing these allegations against Mr.
       Klayman. Mr. Klayman's defense of these alleged ethical violations has been
       severely prejudiced by the length of time that has passed since the events leading
       up to the bar complaint took place. In sum, Mr. Klayman should not be
       disciplined. He did what he believed he had an ethical obligation to do by
       protecting his clients, at his expense. Exhibit 1 to Petition

       Third and importantly, Professor Rotunda as well as Judge Lamberth also opined in

testimony before the Ad Hoc Hearing Committee of the Board of Responsibility of the District

of Columbia Bar, that Mr. Klayman’s conduct did not warrant bar discipline. Judge Lamberth

testified that this is why he did not refer it to Bar Disciplinary Counsel for further action.

       Professor Rotunda’s opinion and Judge Lamberth’s decision to not refer the matter to DC

Bar Disciplinary Counsel are profound and Mr. Klayman respectfully requests that this

honorable Court review them carefully in its their entirety. Importantly, the DC Court, while

some of its findings are under review, also importantly found that Mr. Klayman did not act

dishonestly.

       All of this analysis notwithstanding, Mr. Klayman, in all of his years of practice before

the U.S. District Court for the Northern District of Texas, despite being counsel in several

controversial high profile cases, has never been sanctioned by any judge of this tribunal. That is




                                                   4
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                   Page 5 of 83 PageID 36



why Mr. Klayman was somewhat surprised when the order of June 15, 2020 was issued before

any applicable reporting requirement of his 90 day suspension was required to clients who could

be affected with cases in the District of Columbia.

       In any event, Mr. Klayman respectfully requests that this honorable Court allow the

review process to run its course in the District of Columbia, and if this Court decides to proceed

further in considering the imposition of reciprocal discipline in the interim, that he be provided

time to retain counsel as well as be accorded full due process rights, including but not limited to

an evidentiary hearing on the merits.

       However, Mr. Klayman respectfully requests that this honorable Court exercise its

discretion and decline to impose reciprocal discipline under these extraordinary circumstances,

as set forth and found by Professor Rotunda.

       Mr. Klayman values highly his membership before the Northern District of Texas and

respects the authority of this Court to administer to the lawyers who practice before it.




 Dated: June 29, 2020                                  Respectfully submitted,
                                                       /s/ Larry Klayman
                                                      Larry Klayman, Esq.
                                                      KLAYMAN LAW GROUP, P.A.
                                                      7050 W. Palmetto Park Rd
                                                      Boca Raton, FL, 33433
                                                      Tel: 561-558-5536
                                                      Email: leklayman@gmail.com




                                                 5
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 6 of 83 PageID 37




   ATTACHMENT 1
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20     Page 7 of 83 PageID 38



              IN THE DISTRICT OF COLUMBIA COURT OF APPEALS

_______________________________

In the Matter of:

       LARRY E. KLAYMAN, ESQ.
                                                No. 18-BG-0100
Respondent.                                     Board Docket No. 13-BD-84
                                                BDN: 48-08
A Member of the Bar of the District of
Columbia Court of Appeals
(Bar Registration No. 334581)


 RESPONDENT LARRY KLAYMAN’S PETITION FOR REHEARING OF COURT’S
                     ORDER OF JUNE 11, 2020

_____________________________________________________________________________




Dated: June 25, 2020                      Respectfully submitted,


                                          /s/ Larry Klayman
                                          ________________________
                                          Larry Klayman, Esq.
                                          2020 Pennsylvania Ave NW
                                          Suite 800
                                          Washington DC 20006
                                          Tel: 561-558-5336
                                          leklayman@gmail.com

                                          Respondent Pro Se and Of Record
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20                                 Page 8 of 83 PageID 39



                                            TABLE OF CONTENTS




I. Introduction.......................................................................................................... 1


II. Legal Standards of Review ................................................................................ 6


III. Discussion .......................................................................................................... 7


         A. The Findings of an Intentional and Vindictive Violation of Rule 1.9
         Require Either Withdrawal or Modification, As They Are in Error ....... 7


         B. This Honorable Court Should Clarify What If Any Action Out of
         Necessity Was Permissible Under the Admittedly “Extraordinary
         Situation” Thrust Upon Respondent with Regard to Mrs. Benson, Mr.
         Paul and Mrs. Cobas ..................................................................................... 8


IV. Conclusion ....................................................................................................... 10
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                    Page 9 of 83 PageID 40



                                   TABLE OF AUTHORITIES




Newton v. United States, 613 A.2d 332 (D.C. 1992) ................................................ 6


Rich v. United States, 357 A.2d 421 (D.C. 1976) ..................................................... 6
     Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 10 of 83 PageID 41



     RESPONDENT LARRY KLAYMAN’S PETITION FOR REHEARING OF COURT’S
                         ORDER OF JUNE 11, 2020

        Respondent, Larry Klayman, hereby respectfully moves for rehearing pursuant to Rule 40

of the District of Columbia Court of Appeals, and he does so in his capacity as a pro se litigant

and counsel of record. Respondent reserves his right to move for en banc review pursuant to

Rule 35 should the original panel not grant the requested relief. The purpose of this petition for

rehearing is to correct certain material errors under the extraordinary situation and circumstances

of this case.

I.      INTRODUCTION.

        Mr. Larry Klayman (“Respondent” or “Mr. Klayman”) has continuously been a member

in good standing of the District of Columbia Bar (the “Bar”) since his induction before this

honorable Court on December 22, 1980, nearly forty (40) years ago. He has also continuously

been a member in good standing of The Florida Bar since December 7, 1977, for nearly forty-

three (43) years. See Respondent’s Hearing Exhibits 2, 3, 26 (hereinafter “R’s. Ex.”) Respondent

is also a former trial attorney in the Antitrust Division of the U.S. Department of Justice, where

he was on the trial team that broke up the AT&T monopoly, as well the founder and former

Chairman of Judicial Watch, a not-for-profit organization that, when Mr. Klayman ran it, sought

to promote ethics in government and the legal profession as a whole. See Trial Transcript

(hereinafter “Trial Tr.”), Jan. 27, 2016 at 324:14-15; see Respondent’s Proposed Findings of

Facts (hereafter “RPFOF”) at ¶¶ 84, 88; see also Stipulation of Facts (hereinafter “SOF”) at 2.

Respondent, following his U.S. Senate candidacy, also founded Freedom Watch, where he is

currently chairman and general counsel.

        Respondent served as chairman and general counsel since Judicial Watch’s inception in

July of 1994 and remained in that capacity until September of 2003, when he voluntarily left



                                                1
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 11 of 83 PageID 42



Judicial Watch, pursuant to the terms of his severance agreement, to run for the U.S. Senate in

Florida. Trial Tr., Jan. 27, 2016 at 329:8-13 at 89.

       While campaigning in Florida for his U.S. Senate run, Respondent discovered that the

current president of Judicial Watch, Tom Fitton (hereinafter “Fitton”), along with the other

directors, had fraudulently misrepresented to donors that Judicial Watch was actively pursuing

the purchase of a building with donor funds. RPFOF at ¶¶ 52, 84, SOF at 15. Respondent also

discovered that Judicial Watch, under Fitton’s direction, had misappropriated donor funds, had

abandoned clients such as Peter Paul who in large part wound up doing ten (10) years in prison

as a result, and had vindictively fired and harassed most of the executive staff that Respondent

had hired. RPFOF at ¶ 99. Fitton, a non-lawyer, who Mr. Klayman near the time he was leaving

had also learned, falsely represented that he had graduated from George Washington University

when Respondent had hired him as his assistant, apparently feared that persons loyal to

Respondent would somehow challenge or undermine his taking control of Judicial Watch after

Respondent left. With regard to the misappropriation of donor funds to buy a building, to this

day Judicial Watch has not bought a building but instead converted the donors’ funds, many of

whom have since died (the average age of a donor is about 74 years old), as over seventeen (17)

years has elapsed. See www.judicialwatch.org and Judicial Watch’s 990 tax return for 2019.

       In light of this egregious misconduct after Respondent left, particularly by Fitton, a non-

lawyer, and Judicial Watch’s Director of Litigation, Paul Orfanedes, out of necessity and out of

conscience, as testified to by the well-respected and distinguished legal ethics expert Professor

Ronald Rotunda, when Mrs. Benson, Mr. Paul and Mr. Cobas could not afford legal counsel,

Respondent assisted these persons harmed by Fitton, Orfanedes and the new director Christopher

Farrell of Judicial Watch. In so doing, Respondent did not intentionally violate any of the




                                                  2
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                   Page 12 of 83 PageID 43



District of Columbia Rules of Professional Conduct of the Bar, nor intentionally violate the

ethics rules of The Florida Bar. Outlining Respondent’s ethical intentions, Professor Rotunda

found: “[f]urther establishing Mr. Klayman’s ethical intentions is the fact that he represented

these aggrieved individuals pro bono and paid court and other costs out of his own pocket simply

to protect the rights of Cobas, Paul, and Benson”. See Exhibit 1 to this Petition, which is the

same as R’s. Ex. 5 (Expert Rotunda’s Opinion Letter of June 3, 2014) at 3.

       It is not that Respondent lacks an appreciation or respect for the findings of this

honorable Court or his ethical obligations under the District of Columbia Code of Professional

Conduct which he takes seriously; rather, at the time after he left Judicial Watch, Respondent

thought he was doing the right thing in each instance. Specifically, Professor Rotunda, based on

the facts of why and how Respondent came to assist three persons, Mrs. Benson, Mr. Paul, and

Mrs. Cobas, gave his expert opinion in a letter which was subsequently entered into evidence,

along with his compelling sworn testimony at Trial Tr., Jan. 27, 2016 at 496:18-607:12 at the

hearing before the Ad Hoc Hearing Committee (hereinafter “AHHC”), the following:

       I have reviewed the facts of the above referenced bar complaint against Larry
       Klayman. It is my expert opinion that in the present situation Mr. Klayman has
       not committed any offense that merits discipline. In fact, he, to the best of his
       ability, simply pursued an obligation that he knew that he owed to Sandra Cobas,
       Peter Paul and Louis Benson.

….

       In applying these principles, it is reasonable and understandable that Mr. Klayman
       believed that he had an ethical obligation, in accordance with perhaps the most
       important principle of this profession, to zealously and diligently represent his
       clients. More importantly, comment 7 observes that ‘neglect of client matters is a
       serious violation of the obligation of diligence.’ Nor there is no credible claim that
       he used any confidence of Judicial Watch against Judicial Watch.”

       (In fact, the specification of charges did not allege any violation of confidences).

….



                                                 3
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 13 of 83 PageID 44




       Faced with the dilemma of either representing Cobas, Paul and Benson, or
       allowing them to lose their legal rights, Mr. Klayman sided with the rights of the
       clients, in accordance with Rule 1.3, and thus, justifiably, chose to represent them.
       Judicial Watch attempted, and succeeded, at disqualifying Mr. Klayman (in the
       Paul case) because it knew no one else would be able to represent Cobas, Paul,
       and Benson, and that Judicial Watch would escape liability for the wrongs that
       they had caused . . . [t]he situation involving these particular clients provided a
       unique set of circumstances, one that the D.C. Rules of Professional Conduct do
       not expressly take into account. Given this unprecedented situation, Mr. Klayman,
       out of necessity, attempted to correct the wrongs caused by Judicial Watch, so
       that he would not violate D.C. RPC Rule 1.3. Further establishing Mr. Klayman’s
       ethical intentions is the fact that he represented these aggrieved individuals pro
       bono and paid court and other costs out of his own pocket simply to protect the
       rights of Cobas, Paul and Benson.

See Exhibit 1 to this Petition, which is the same as R’s. Ex. 5 (Expert Rotunda’s Opinion Letter

of June 3, 2014) at 1, 2, 3 respectively.

       Notably, Professor Rotunda issued his letter opinion and testified without requesting any

remuneration.

       The purpose of this petition for rehearing is not to relitigate the issues that led to this

honorable Court’s Order of June 11, 2020, but to correct two (2) material errors which are not

supported by clear and convincing evidence, contained therein and on the record, as well as to

bring to the Court’s attention that Respondent has already fulfilled the requirement that he take a

course in conflicts of interests, something which his prior counsel had proffered would occur but

which they neglected to confirm with a supplemental filing to their brief, or make mention of at

oral argument. Thus, Respondent respectfully requests that a modified order reflect this fact as

well. See Exhibit 2 – Proof of Mr. Klayman’s taking of a conflict of interest and several other

ethics courses.

       First, as testified to by Professor Rotunda and Mr. Klayman himself, Respondent did not

intentionally violate Rule 1.9 and he did not seek to assist Mrs. Benson, Mr. Paul or Mrs. Cobas




                                                4
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 14 of 83 PageID 45



out of vindictiveness toward Judicial Watch. Indeed, as set forth in the record, Respondent

previously had to sue Judicial Watch over Fitton’s and the organization’s vindictiveness toward

Mr. Klayman, which continues to this day. Judicial Watch lost a defamation case brought by

Respondent where the jury awarded both compensatory and punitive damages. See RPFOF at ¶¶

62, 63; see also Trial Tr., Jan. 26, 2016 at 96:2-10. A copy of the jury verdict and court judgment

finding Judicial Watch liable for maliciously defaming Mr. Klayman is attached as Exhibit 3

hereto; see also R’s. Ex. 22, 23. And, there is no credible, much more clear and convincing

evidence in the record, showing that Respondent intentionally violated Rule 1.9, as he thought he

had an obligation to assist Mrs. Benson, Mr. Paul and Mrs. Cobas when they could not afford

counsel to seek redress for the wrongs caused by Fitton and the other directors of Judicial Watch.

Quite apart what he felt was his obligation as the founder of an ethics organization, Judicial

Watch, to protect Mrs. Benson, Mr. Paul and Mrs. Cobas, Mr. Klayman also felt at the time that

he had a right to protect his own interests, as Mr. Paul, having been abandoned by non-lawyer

Fitton and Judicial Watch, had threatened legal action after Mr. Klayman voluntarily left Judicial

Watch to run for the U.S. Senate and did not understand that Respondent had played no role in

the abandonment.

       As a result, with complete respect for this Court and the Bar in general, of which

Respondent has been a proud member of for almost forty-one (41) years, Respondent seeks a

rehearing to remove the following findings materially in error from its June 11, 2020 Order, as

they will cause damage to his reputation and will undoubtedly be used by adversaries, including

but not limited to Fitton and Judicial Watch, and others, against him and his current and future

clients. In this regard, Respondent respectfully requests that this honorable Court take judicial

notice of ongoing litigation which seeks to remedy more vindictive defamation by Fitton,




                                                5
      Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 15 of 83 PageID 46



calculated to harm Mr. Klayman, whereby convicted felon Roger Stone revealed that Fitton has

been publishing that Respondent was ousted from Judicial Watch because of a sexual harassment

complaint. When put under oath, Fitton had to finally admit that this was not true. See Exhibit 4

– Attached excerpt of Fitton testimony in Klayman v. Fitton, 1:19-cv-20544 (S.D. Fla). Thus, the

opposite is true; Fitton, the non-lawyer who filed the bar complaint over twelve and one-half (12

½) years ago on January 23, 2008, is the one who has been vindictive toward Mr. Klayman. As a

result, Respondent has had to seek legal redress to protect himself and his family for a concerted

course of conduct that continues to this day.

         Specially, these findings of this honorable Court that must therefore respectfully be

modified or withdrawn occur at page 12 of the June 11, 2020 Order:

         “His (Mr. Klayman’s) misconduct was not isolated and, it appears, he acted
         vindictively and ‘motivated by animus toward Judicial Watch’ (with which he had
         developed an acrimonious relationship.) We agree with the Board and the Hearing
         Committee that his misconduct was intentional rather than inadvertent or
         innocent.”

June 11, 2020 Order at 12.

II.      LEGAL STANDARDS OF REVIEW.

         As ruled by this honorable Court, “[w]e start with a premise, bottomed on necessity,

that courts generally take care to avoid inadvertent or mistaken orders. Nonetheless, some

instances will arise.” Newton v. United States, 613 A.2d 332, 334 (D.C. 1992). When the need

arises, “we reiterate and rely upon the rationale that a trial court has ‘inherent power to correct its

record so as to reflect the truth and insure that justice be served.’” Id.; see also Rich v. United

States, 357 A.2d 421, 423 (D.C. 1976) (“…the court’s actions were justified based on its inherent

power to correct its record so as to reflect the truth and insure that justice be served.”).




                                                   6
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 16 of 83 PageID 47




III.   DISCUSSION.

       A.      The Findings of an Intentional and Vindictive Violation of Rule 1.9 Require
               Either Withdrawal or Modification, As They Are in Error.

       Underscoring that the findings that Respondent acted intentionally and vindictively

require withdrawal or modification at a minimum, in the interests of accuracy and fundamental

fairness, is the Court’s own June 11, 2020 Order which is inherently contradictory, suggesting

that the intentional and vindictive findings were simply borrowed, without delving into the

record, from the original recommendation of the AHHC and the Board, which likely also

adopted these “findings” without much, if any, scrutiny of the record.

       For instance, with regard to the only time that a court or any judicial body ruled that Mr.

Klayman had a conflict of interest, as occurred for the first time in the case concerning Mr. Paul

before Judge Royce C. Lamberth, this honorable Court found in its June 11, 2020 Order:

       But the Board primarily followed this court’s (Judge Lamberth’s) lead in
       considering the views of the judge who presided over the litigation in which the
       disqualification motion was filed. See In re White, 11 A.3rd 1226, 1232 (D.C.
       2011). The Board found it “extra-significan(t)” that Judge Lamberth, though he
       granted the motion to disqualify Mr. Klayman, found a ‘legitimate debate about
       (Mr. Klayman’s) conduct’ and further found that Paul was a needy client who
       otherwise could not have afforded legal services. In light of the ‘extraordinary
       situation’ of Judge Lamberth’s ‘supportive testimony’ to the Hearing Committee,
       the Board was unable to conclude that Mr. Klayman’s ‘behavior sufficiently
       tainted the judicial process . . .”

June 11, 2020 Order at 8-9. Importantly, the disqualification ruling of Judge Lamberth was the

first confirmed indication of a conflict of interest and at that point Respondent ceased

representation of not just Mr. Paul, but also ceased any legal efforts on behalf of the other two

victims of Fitton and Judicial Watch, Mrs. Cobas and Mrs. Benson.




                                                7
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 17 of 83 PageID 48



       Thus, by this Court’s own reasoning, Respondent did not act intentionally and certainly

not vindictively. In this regard, Respondent respectfully requests that this honorable Court

thoroughly review the hearing testimony and exhibits pertinent to not only ethics expert

Professor Rotunda, but also Judge Lamberth and Respondent himself, found at Trial Transcript

pages 496 to 607 for Professor Rotunda, pages 656 to 661 for Judge Lamberth, and pages 318 to

420 for Mr. Klayman.

       B.      This Honorable Court Should Clarify What, If Any, Action Out of Necessity
               Was Permissible Under the Admittedly “Extraordinary Situation” Thrust
               Upon Respondent with Regard to Mrs. Benson, Mr. Paul and Mrs. Cobas.

       As set forth in Subsection A., this honorable Court, following Judge Lamberth’s analysis

and lead, ruled that the situation presented to Mr. Klayman over the misconduct of Fitton and the

other Judicial Watch directors an “extraordinary situation.” Legal ethics expert Rotunda came to

the same conclusion in his letter opinion of June 2, 2014, and as reflected in his sworn hearing

testimony, both of which are in evidence. Indeed, Professor Rotunda, one of the top legal experts

in professional ethics in the nation at the time (regrettably he since tragically died), observed:

“[t]he situation involving these particular clients (Paul, Benson and Cobas) provided a unique set

of circumstances, one that the D.C. Rules of Professional Conduct do not expressly take into

account. Given this unprecedented situation, Mr. Klayman, out of necessity, attempted to correct

the wrongs caused by Judicial Watch . . .” Exhibit 1 at 3.

       In fact, Respondent had suggested to Bar Disciplinary Counsel that both parties obtain an

advisory opinion from the Bar before proceeding further with the complaint first filed by Fitton

on January 23, 2008, over twelve and a half (12 ½) years ago from today, and years after the

alleged ethical infractions, in apparent retaliation for Respondent pursing litigation which

ultimately led to a jury verdict and judgment against Judicial Watch for malicious defamation.




                                                 8
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 18 of 83 PageID 49



See R’s. Ex. 22, 23 attached hereto as Exhibit 3. Bar Disciplinary Counsel refused to follow this

suggestion.

       It thus would seem prudent for this honorable Court to provide guidance to members of

the Bar, particularly those who are practicing public interest law at non-profit ethics

organizations such as Judicial Watch, where donor monies are being misused and

misappropriated, to have direction from this esteemed judicial body over how to proceed under

these sorts of “extraordinary situations and circumstances,” where the former head of an

organization founded to promote ethics finds himself between the proverbial rock and the hard

place and where he or she feels she owes an ethical duty to former clients, donors and

employees.

       Moreover, and again as Professor Rotunda pointed out, most jurisdictions would never

have allowed a matter such as this to proceed after a delay by Bar Disciplinary Counsel for over

six (6) years, as the equitable doctrine of laches should otherwise apply. It is not enough that

lawyer Dugan’s memory, however flawed, faded into near oblivion, but during this time period,

evidence is not just forgotten but also lost and misplaced. The Court should thus respectfully

address what is a continuing issue with Bar Disciplinary Counsel, where its counsel frequently

pull old complaints out of their hat for whatever reason, sometimes ironically out of their own

political vindictiveness in this polarized age of Donald Trump, years after the alleged violations

occurred. This Bar should follow the precedent of most other state bars in not allowing this abuse

to continue and the Court should speak clearly about this “extraordinary situation and

circumstances” to provide oversight and guidance to Bar Disciplinary Counsel and its

prosecutors. Indeed, until recently, the Bar’s website, which was modified for some unexplained

reason under its new leadership, pledged:




                                                9
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 19 of 83 PageID 50



       In this capacity, the Office of Disciplinary Counsel has a dual function: to protect
       the public and the courts from unethical conduct by members of the D.C. Bar and
       to protect members of the D.C. Bar from unfounded complaints.

       Thus, both complainants and members of this distinguished Bar have a recognized right

to be treated fairly and impartially, without regard to a member’s politics or other characteristics,

for lack of better words.

IV.    CONCLUSION.

       For all of these compelling reasons, in this extraordinary situation and circumstances, this

honorable Court must respectfully withdraw or modify the materially erroneous findings with

regard to the alleged intentional and vindictive motives of Respondent, which are inaccurate and

which conflict with the Court’s and Judge Lamberth’s own reasoning as set forth clearly in this

esteemed judicial body’s Order of June 11, 2020. This is respectfully required as a matter of due

process and even more importantly, fundamental fairness, as the June 11, 2020 Order, if left

uncorrected, will unduly be used by adversaries, including but not limited to Fitton and Judicial

Watch, and an “unfriendly”1 Bar Disciplinary Counsel, to harm Mr. Klayman and his clients in

other future legal and potentially other ethics proceedings.




1 Under the new Bar Disciplinary Counsel leadership following the retirement of Wallace Shipp,
the “approach” towards Respondent, Mr. Klayman, changed markedly. During negotiated
discipline in this matter under Wallace Shipp, for instance, the Office of Bar Disciplinary
Counsel not only proposed but also agreed only to a public censure. When that was not accepted
by the AHHC, it proposed a three (3) month suspension with a two (2) month probation.
However, under the new leadership following Mr. Shipp’s retirement, the new Bar Disciplinary
Counsel has apparently delegated authority to Deputy Bar Counsel Julia Porter, herself under
internal ethics review concerning her conduct in a disciplinary proceeding, In re John
Symkowicz, 14-BG-0884, involving John and J.P. Szymkowicz (which lasted over thirteen (13)
years), and Office of Bar Disciplinary Counsel changed its tune. It then, going against the Report
and Recommendation of the Board of Professional Responsibility, wanted a reinstatement
provision to be imposed on Mr. Klayman, which would have effectively removed him from the
practice of law, given that he is almost sixty-nine (69) years old. The Office of Bar Disciplinary
Counsel’s antipathy towards Respondent has continued unabated.

                                                 10
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 20 of 83 PageID 51



       Respondent, whatever his strong conservative and legal advocacy and support of our 45 th

president, has been a member in good standing of this Bar continuously for nearly forty-one (41)

years, and he should, particularly with regard to a disciplinary proceeding which is now twelve

and one-half (12 ½) years old, be accorded serious consideration to have the record corrected.

       Respondent respectfully requests a hearing on this important petition.




Dated: June 25, 2020                                  Respectfully submitted,


                                                     /s/ Larry Klayman
                                                     ________________________
                                                     Larry Klayman, Esq.
                                                     2020 Pennsylvania Ave, N.W.
                                                     Suite 800
                                                     Washington DC 20006
                                                     Tel: 561-558-5336
                                                     leklayman@gmail.com

                                                     Respondent Pro Se and Of Record


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was filed electronically and

served to all parties and counsel of record via the Court’s e-service protocols on June 25, 2020


                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.




                                                11
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 21 of 83 PageID 52
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                  Page 22 of 83 PageID 53




                                                                    http://www1.chapman.edu/~rrotunda/

                                       2 June 2014


Board on Professional Responsibility
430 E Street, NW
Suite 138
Washington, DC 20001


       RE: In the matter of Larry Klayman, Esq. (Bar Docket No. 2008-D048)

       My name is Ronald D. Rotunda. I am the Doy & Dee Henley Chair and Distinguished
Professor of Jurisprudence at Chapman University, The Dale E. Fowler School of Law, located
in Orange, California, where I teach Professional Responsibility and Constitutional Law. I am a
magna cum laude graduate of Harvard Law School, where I served as a member of the Harvard
Law Review. I later clerked for Judge Walter R. Mansfield of the United States Court of
Appeals for the Second Circuit.

       During the course of my legal career, I have practiced law in Washington, D.C., and
served as assistant majority counsel for the Senate Watergate Committee. I am the co-author of
Problems and Materials on Professional Responsibility (Foundation Press, Westbury, N.Y., 12th
ed. 2014), the most widely used legal ethics course book in the United States. It has been the
most widely used since I coauthored the first edition in 1976. In addition, I have authored or
coauthored several other books on legal ethics, including Rotunda & Dzienkowski, Legal Ethics:
The Lawyer’s Deskbook on Professional Responsibility (ABA/Thompson, 11th ed. 2013).

        In addition to these books, I have written numerous articles on legal ethics, as well as
several books and articles on Constitutional Law, as indicated in the attached resume. State and
federal courts at every level have cited my treatises and articles over 1000 times. From 1980 to
1987, I was a member of the Multistate Professional Examination Committee of the National
Conference of Bar Examiners.

        I have reviewed the facts of the above referenced bar complaint against Larry Klayman.
It is my expert opinion that in the present situation Mr. Klayman has not committed any offense
that merits discipline. In fact, he, to the best of his ability, simply pursued an obligation that he
knew that he owed to Sandra Cobas, Peter Paul, and Louise Benson.




                                                 1
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 23 of 83 PageID 54



        Mr. Klayman, whose organization, Judicial Watch, was once engaged as attorneys for
Paul (it never was engaged for Benson or Cobas), reasonably believed he had an ethical
obligation to represent them, and chose to uphold his duty to these clients. District of Columbia
Rule of Professional Conduct 1.3 states that, “(a) A lawyer shall represent a client zealously and
diligently within the bounds of the law.” Further, Rule 1.3(a) (comment 1) provides guidance on
this issue and the duties of an attorney. “This duty requires the lawyer to pursue a matter on
behalf of a client despite opposition, obstruction, or personal inconvenience to the lawyer, and to
take whatever lawful and ethical measures are required to vindicate a client’s cause or
endeavor.”

        Recall Maples v. Thomas, 132 S.Ct. 912 (2012). In that case, two lawyers working in the
firm of Sullivan & Cromwell entered an appearance for a client. These two associates worked
pro bono and sought state habeas corpus for a defendant sentenced to death. A local Alabama
lawyer moved their admission pro hac vice. Later, the two associates left the firm and their “new
employment disabled them from representing” the defendant (one became a prosecutor and one
moved abroad). Neither associate sought the trial court’s leave to withdraw (which Alabama law
required), nor found anyone else to assume the representation. Moreover, no other Sullivan &
Cromwell lawyer entered an appearance, moved to substitute counsel, or otherwise notified the
court of a need to change the defendant’s representation. When Mr. Klayman left Judicial
Watch, no other lawyer for Judicial Watch stepped up to the plate, because in fact Judicial Watch
had taken actions adverse and harmful to Paul, Benson and Cobas. No lawyer stepped up to the
plate in Maples v. Thomas.

        The issue before the U.S. Supreme Court was whether the defendant showed sufficient
“cause” to excuse his procedural default. Justice Ginsburg, for the Court, acknowledged that the
usual rule is that even a negligent lawyer-agent binds the defendant. Here, however, the lawyers
“abandoned” the client without notice and took actions which in fact harmed them thus severing
the lawyer-client relationship and ending the agency relationship. This made the failure to appeal
an “extraordinary circumstance” beyond the client’s control and excused the procedural default.
In the view of Mr. Klayman, he could not abandon the clients.

        In applying these principles, it is reasonable and understandable that Mr. Klayman
believed that had an ethical obligation, in accordance with perhaps the most important principle
of this profession, to zealously and diligently represent his clients. More importantly, comment 7
observes that “[n]eglect of client matters is a serious violation of the obligation of diligence.”
Note that there is no credible claim that he used any confidence of Judicial Watch against
Judicial Watch.

        One should also consider Mr. Klayman's actions in light of the doctrine of necessity. We
know that judges can decide cases even if they are otherwise disqualified if there is no other
judge available to decide the case. For example, the Court of Claims applied the “rule of
necessity” and held that, under that rule, its judges could hear the case involving their own
salaries. Otherwise, no judge would be available to decide some important legal questions. The
court then turned to the judges’ substantive claim and denied it. Atkins v. United States, 556 F.2d
1028 (Ct.Cl.1977) (per curiam), cert. denied, 434 U.S. 1009 (1978). See also, United States v.
Will, 449 U.S. 200 (1980). The Will Court explained: “The Rule of Necessity had its genesis at



                                                2
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                     Page 24 of 83 PageID 55



least five-and-a-half centuries ago. Its earliest recorded invocation was in 1430, when it was held
that the Chancellor of Oxford could act as judge of a case in which he was a party when there
was no provision for appointment of another judge.”

        Faced with the dilemma of either representing Cobra, Paul, and Benson, or allowing them
to lose their legal rights, Mr. Klayman sided with the rights of the clients, in accordance with
Rule 1.3, and thus, justifiably, chose to represent them. Judicial Watch attempted, and succeeded,
at disqualifying Mr. Klayman from the lawsuits because it knew no one else would be able to
represent Cobas, Paul, and Benson, and that Judicial Watch would escape liability for the wrongs
that they had caused. The trial judge did disqualify Mr. Klayman in representing Paul in a new
case after Paul’s previous lawyers withdrew representation because he could not pay them, but
note that the trial judge did not refer this case to the disciplinary authorities for further discipline.
It appears reasonable to believe that the trial judge imposed all the discipline (in the form of a
disqualification) that he believed should be imposed. The situation involving these particular
clients provided a unique set of circumstances, one that the D.C. Rules of Professional Conduct
do not expressly take into account. Given this unprecedented situation, Mr. Klayman, out of
necessity, attempted to correct the wrongs caused by Judicial Watch, so that he would not violate
D.C. RPC Rule 1.3. Further establishing Mr. Klayman’s ethical intentions is the fact that he
represented these aggrieved individuals pro bono and paid court and other costs out of his own
pocket simply to protect the rights of Cobas, Paul, and Benson.

        There has been an unusual delay in instituting these proceedings against Mr. Klayman. If
this were civil litigation, Bar Counsel’s Petition would obviously not pass muster under the
District of Columbia statute of limitations. The general statute of limitations for most civil causes
of actions in the District of Columbia is three (3) years. D.C. Code § 12-301 et seq. “The
purpose of statutes of limitation is ‘to bring repose and to bar efforts to enforce stale claims as to
which evidence might be lost or destroyed.’” Medhin v. Hailu, 26 A.3d 307, 313 n.7 (D.C. 2011)
citing Hobson v. District of Columbia, 686 A.2d 194, 198 (D.C. 1996). “By precluding stale
claims, statutes of limitations not only protect against ‘major evidentiary problems which can
seriously undermine the courts’ ability to determine the facts,’ but also protect[] a potential
defendant’s ‘interest in security . . . and in planning for the future without the uncertainty
inherent in potential liability,’ and ‘increase the likelihood that courts will resolve factual issues
fairly and accurately.’” Id. Granted, the D.C. Rules of Professional Conduct do not expressly
create a statute of limitations, the indisputable fact remains however that these proceedings — if
they should have been brought at all — should have been brought years ago.

        That brings up the problem of laches. The doctrine of laches bars untimely claims not
otherwise barred by the statute of limitations. As held by the District of Columbia Court of
Appeals, laches is the principle that “equity will not aid a plaintiff whose unexcused delay, if the
suit were allowed, would be prejudicial to the defendant. It was developed to promote diligence
and accordingly to prevent the enforcement of stale claims.” Beins v. District of Columbia Bd. of
Zoning Adjustment, 572 A.2d 122, 126 (D.C. 1990). Laches applies to bar a claim when a
plaintiff has unreasonably delayed in asserting a claim and there was undue prejudice to the
defendant as a result of the delay. Jeanblanc v. Oliver Carr Co., 1995 U.S. App. LEXIS 19995,
*9 (D.C. Cir. June 21, 1995). Among the inequities that the doctrine of laches protects against is
the loss of or difficulty in resurrecting pertinent evidence. Id.



                                                   3
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                 Page 25 of 83 PageID 56



         Note that Mr. Klayman left Judicial Watch on September 19, 2003. He filed his
appearance on behalf of Ms. Cobas on August 7, 2006 — long after he left Judicial Watch. There
is no claim that he violated any confidences of Judicial Watch or that he earlier represented
Judicial Watch against Ms. Cobas. This Bar Complaint was filed on May 1, 2014. The delay in
filing the complaint was nearly 8 years.

        The conduct alleged by Bar Counsel occurred between seven and eight years ago. Given
the substantial delay in bringing the present Petition before the Board, Mr. Klayman’s ability to
defend this case has been detrimentally prejudiced, particularly as recollection and memory fade
over the course of approximately seven to eight years and witnesses and the individuals involved
may be unavailable in support of Mr. Klayman’s defense. In Paul’s case, for instance, he is in
federal prison in Texas. Ms. Cobas has health problems and Ms. Benson is now an 83-year-old
woman. The Bar should not use this unique factual situation to discipline Mr. Klayman given
the equitable doctrine of laches. Such discipline, if the courts uphold it, can ruin his career.

       This Petition also raises issues regarding the application of Mr. Klayman's Fifth
Amendment due process rights. Lawyers in attorney discipline cases are entitled to procedural
due process. In Ruffalo, the respondent appealed his disbarment after records of his employments
were brought up into his disciplinary proceedings at a late stage in the proceedings without
giving him the opportunity to respond. In reversing, the U.S. Supreme Court held that the
attorney’s lack of notice that his full employment record would be used in the proceedings
caused a violation of procedural due process that “would never pass muster in any normal civil
or criminal litigation.” In the Matter of John Ruffalo, Jr., 390 U.S. 544, 550 (1968).

        In Kelson, the Supreme Court of California similarly held that it was a violation of
procedural due process for the State Bar of California to amend its charges on the basis of Mr.
Kelson’s testimony without having given Mr. Kelson notice of the charge and an opportunity to
respond. Kelson v. State Bar, 17 Cal. 3d. 1, 6 (Cal. 1976). Kelson is directly on point. Judicial
Watch submitted boxes full of voluminous documents to the Bar Counsel’s office in secret, none
of which were ever served to Mr. Klayman until the Petition was filed and then served. It
appears that Judicial Watch and Mr. Klayman have had a parting of the ways that has not been
amicable. One can understand why, even after all these years, a former employer who is very
upset might wish to use the discipline process to punish a former employee, but that does not
mean that the discipline authorities should aid and abet (even unintentionally) what appears to be
a vendetta by one private group against its former lawyer. Discipline, after all, exists to protect
future clients and the public; it does not exist for one party to wreak punishment against another.

        Further, these alleged ethical violations have already been dealt with by the Honorable
Royce C. Lamberth in his Memorandum Opinion and Order in Paul v. Judicial Watch, et al., No.
1:07-CV-00279 (D.D.C. filed Feb. 5, 2007). In his Memorandum Opinion, Judge Lamberth
specifically addressed the issue of D.C. Bar Rule 1.9 in regard to disqualifying Mr. Klayman
from continuing to represent Paul in the lawsuit. Judge Lamberth, in his ruling, found that “A
survey of relevant case law in this and other circuits reveals some ambiguity with respect to the
standard for disqualification in the face of a violation of Rule 1.9 (or its equivalent).” Id. at 6.
Indeed, given the circumstances, and the harm that would be caused to Paul, it was ambiguous
whether Rule 1.9 required Mr. Klayman's disqualification. Judge Lamberth took “note of Paul’s



                                                 4
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 26 of 83 PageID 57



argument that he will suffer prejudice if Mr. Klayman is disqualified.” Id. at 14. Judge Lamberth
emphasized that “[t]he essence of the hardship that Paul asserts will result from disqualification
of Mr. Klayman is an inability to obtain alternate counsel for lack of financial resources” and
ultimately apologetically found that “[t]he Court is not unsympathetic to this concern.” Id at 14.

       Immediately following Judge Lamberth’s order, Mr. Klayman ceased all legal
representation of Mr. Paul. No harm was caused by the limited and short-term representation that
Mr. Klayman had provided. In fact, the harm was only done when Judicial Watch ceased
representation of Paul, who as a result has been convicted of the alleged crimes and has since
been incarcerated. Judge Lamberth did not sanction Mr. Klayman, or even report his actions to
the Bar Counsel or the Board. Judge Lamberth recognized that the D.C. RPC was not clear when
disqualification was necessary under Rule 1.9 and thus took no further action.

        Given the delay in instituting these proceedings, it appears that Judicial Watch has
targeted Mr. Klayman for selective prosecution. Seldom in the history of the District of
Columbia Bar has someone been the subject of such an investigation for such a technical
violation. To prevail on a defense of selective prosecution, one must simply prove that he was
singled out for prosecution among others similarly situated and that the decision to prosecute was
improperly motivated. See, e.g. United States v. Mangieri, 694 F.2d 1270, 1273 (D.C. Cir. 1982).
Here, Mr. Klayman is being investigated, and even charged, with an alleged ethical violation that
otherwise would have been resolved as a result of Judge’s Lamberth's decision to disqualify Mr.
Klayman from the case.

        For the foregoing reasons, it is my expert opinion that this bar complaint should not be
pursued. Mr. Klayman, faced with what Judge Lamberth concluded was an “ambiguous” rule,
understood that Mr. Klayman did not take on a case for personal profit but simply to protect the
rights of those who could otherwise not pursue justice in the court system. Further justifying
dismissal of this bar complaint is the unreasonably delay by the Office of Bar Counsel in
bringing these allegations against Mr. Klayman. Mr. Klayman's defense of these alleged ethical
violations has been severely prejudiced by the length of time that has passed since the events
leading up to the bar complaint took place.

        In sum, Mr. Klayman should not be disciplined. He did what he believed he had an
ethical obligation to do by protecting his clients, at his expense.



                                     Sincerely,



                                     Ronald D. Rotunda
                                     Doy & Dee Henley Chair and Distinguished Professor of
                                     Jurisprudence




                                                  5
Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 27 of 83 PageID 58



RONALD D. ROTUNDA                                                                May 2, 2014
Email: rrotunda@chapman.edu                     Home Page    http://www1.chapman.edu/~rrotunda

Office Address:
              Chapman University
              Dale E. Fowler School of Law
              Room 406
              One University Drive
              Orange, CA 92866-1005
                :    (714) 228-2698
              Fax: (714) 228-2576

Experience:

      Since August, 2008                  DOY & DEE HENLEY CHAIR AND DISTINGUISHED
                                               PROFESSOR OF JURISPRUDENCE, CHAPMAN
                                               UNIVERSITY
               June 17, 2009 – Jan. 31,   COMMISSIONER, Fair Political Practices Commission
                2013                           a regulatory body of the State of California,


      2006- August 2008                   UNIVERSITY PROFESSOR AND PROFESSOR OF LAW,
                                                George Mason University
                2002-2006                 THE GEORGE MASON UNIVERSITY FOUNDATION
                                                PROFESSOR OF LAW, George Mason
                                                University School of Law
                Nov. to Dec. 2002               Visiting Scholar, Katholieke Universiteit
                                                Leuven, Faculty of Law, Leuven, Belgium
                May 2004                        Visiting Lecturer, The Institute for Law and
                                                Economics, Institut für Recht und Ökonomik,
                                                The University of Hamburg, Germany
                June 2004-May 2005              Special Counsel to Department of Defense,
                                                The Pentagon
                December 2005                   Visiting Lecturer, The Institute for Law and
                                                Economics, Institut für Recht und Ökonomik,
                                                The University of Hamburg, Germany
      1993 - 2002                         THE ALBERT E. JENNER, JR. PROFESSOR OF LAW,
                                               University of Illinois College of Law
               Since 2002                 THE ALBERT E. JENNER, JR. PROFESSOR OF LAW,
                                               EMERITUS, University of Illinois College of
                                               Law
               Fall, 2001                      Visiting Professor, George Mason University
                                               School of Law
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20                  Page 28 of 83 PageID 59
                                   -2-
                                                                             Ronald D. Rotunda


                   Spring & Fall 2000                   Cato Institute, Washington, D.C.; Senior
                                                        Fellow in Constitutional Studies [Senior
                                                        Fellow in Constitutional Studies, 2001-2009]
                   Spring, 1999                         Visiting Professor, holding the JOHN S. STONE
                                                        ENDOWED CHAIR OF LAW, University of
                                                        Alabama School of Law
           August 1980 - 1992                    Professor of Law, University of Illinois College of
                                                        Law
                   March 1986                           Fulbright Professor, Maracaibo and Caracas,
                                                        Venezuela, under the auspices of the Embassy
                                                        of the United States and the Catholic
                                                        University Andres Bello
                   January – June, 1981                 Fulbright Research Scholar, Italy
                   Spring 1981                          Visiting Professor of Law, European
                                                        University Institute, Florence, Italy
           August 1977 – August, 1980            Associate Professor of Law, University of Illinois
                                                        College of Law
           August 1974 – August 1977             Assistant Professor of Law, University of Illinois
                                                        College of Law
           April 1973 - July 1974                Assistant Counsel, U.S. Senate Select Committee on
                                                        Presidential Campaign Activities
           July 1971 - April, 1973               Associate, Wilmer, Cutler & Pickering Washington,
                                                        DC
           August 1970 – July 1971               Law Clerk to Judge Walter R. Mansfield, Second
                                                        Circuit, New York, N.Y.

Education:

       Legal:           HARVARD LAW SCHOOL        (1967- 1970)
                        Harvard Law Review, volumes 82 & 83
                        J.D., 1970 Magna Cum Laude

       College:         HARVARD COLLEGE          (1963- 1967)
                        A.B., 1967 Magna Cum Laude in Government

 Member:

 American Law Institute (since 1977); Life Fellow of the American Bar Foundation (since 1989); Life
 Fellow of the Illinois Bar Foundation (since 1991); The Board of Editors, The Corporation Law
 Review (1978-1985); New York Bar (since 1971); Washington, D.C. Bar and D.C. District Court Bar
 (since 1971); Illinois Bar (since 1975); 2nd Circuit Bar (since 1971); Central District of Illinois (since
 1990); 7th Circuit (since 1990); U.S. Supreme Court Bar (since 1974); 4th Circuit, since 2009.
 Member: American Bar Association, Washington, D.C. Bar Association, Illinois State Bar
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20                  Page 29 of 83 PageID 60



                                              -3-
                                                                               Ronald D. Rotunda


Association, Seventh Circuit Bar Association; The Multistate Professional Responsibility
Examination Committee of the National Conference of Bar Examiners (1980-1987); AALS, Section
on Professional Responsibility, Chairman Elect (1984-85), Chairman (1985-86); Who’s Who In
America (since 44th Ed.) and various other Who’s Who; American Lawyer Media, L.P., National
Board of Contributors (1990-2000).

Scholarly Influence and Honors:

Symposium, Interpreting Legal Citations, 29 JOURNAL OF LEGAL STUDIES (part 2) (U. Chicago
Press, Jan. 2000), sought to determine the influence, productivity, and reputation of law
professors. Under various measures, Professor Rotunda scored among the highest in the nation.
E.g., scholarly impact, most-cited law faculty in the United States, 17th (p. 470); reputation of
judges, legal scholars, etc. on Internet, 34th (p. 331); scholar’s non-scholarly reputation, 27th (p.
334); most influential legal treatises since 1978, 7th (p. 405).

In May 2000, American Law Media, publisher of The American Lawyer, the National Law
Journal, and the Legal Times, picked Professor Rotunda as one of the ten most influential Illinois
Lawyers. He was the only academic on the list. He was rated, in 2014, as one of “The 30 Most
Influential Constitutional Law Professors” in the United States.

           •   2012, Honored with, THE CHAPMAN UNIVERSITY EXCELLENCE IN
               SCHOLARLY/CREATIVE WORK AWARD, 2011-2012.
           •   Appointed UNIVERSITY PROFESSOR, 2006, George Mason University; Appointed
               2008, DOY & DEE HENLEY CHAIR AND DISTINGUISHED PROFESSOR OF
               JURISPRUDENCE, Chapman University.
           •   The 2002-2003 New Educational Quality Ranking of U.S. Law Schools (EQR)
               ranks Professor Rotunda as the eleventh most cited of all law faculty in the United
               States. See http://www.leiterrankings.com/faculty/2002faculty_impact_cites.shtml
           •   Selected UNIVERSITY SCHOLAR for 1996-1999, University of Illinois.
           •   1989, Ross and Helen Workman Research Award.
           •   1984, David C. Baum Memorial Research Award.
           •   1984, National Institute for Dispute Resolution Award.
           •   Fall, 1980, appointed Associate, in the Center for Advanced Study, University of
               Illinois.
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20         Page 30 of 83 PageID 61
                               -4-                                Ronald D. Rotunda


          LIST OF PUBLICATIONS:
BOOKS:
PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola,
     N.Y., 1976) (with Thomas D. Morgan).

       CALIFORNIA SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
       RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1976) (with Thomas D.
       Morgan).

       1978 SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
       RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1978) (with Thomas D.
       Morgan).

       1979 PROBLEMS, CASES AND READINGS SUPPLEMENT TO PROBLEMS AND
       MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola, N.Y.,
       1979) (with Thomas D. Morgan).

       1979 CALIFORNIA RULES SUPPLEMENT TO PROBLEMS AND MATERIALS ON
       PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1979) (with
       Thomas D. Morgan).

       1979 STANDARDS SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
       RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1979) (with Thomas D.
       Morgan).

       1980 CALIFORNIA RULES SUPPLEMENT TO PROBLEMS AND MATERIALS ON
       PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1980) (with
       Thomas D. Morgan).

       1980 STANDARDS SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
       RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1980) (with Thomas D.
       Morgan).

CONSTITUTIONAL LAW (West Publishing Co., St. Paul, Minnesota, 1978) (a one volume
     treatise on Constitutional Law) (with John E. Nowak and J. Nelson Young).

       1978 SUPPLEMENT TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
       Minnesota, 1978) (with John E. Nowak and J. Nelson Young).

       1979-1980 SUPPLEMENT TO CONSTITUTIONAL LAW (West Publishing Co., St.
       Paul, Minnesota, 1979) (with John E. Nowak and J. Nelson Young).

       1982 SUPPLEMENT TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
       Minnesota, 1982) (with John E. Nowak and J. Nelson Young).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20            Page 31 of 83 PageID 62
                               -5-                                   Ronald D. Rotunda


MODERN CONSTITUTIONAL LAW:           CASES & NOTES (West Publishing Co., St. Paul,
     Minnesota, 1981).

        1981 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1981).

        1982 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1982).

        1983 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1983).

        1984 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, MINNESOTA, 1984).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola,
     N.Y., 2d ed. 1981) (with Thomas D. Morgan).

        1981 STANDARDS SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
        RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1981) (with Thomas D.
        Morgan).

        1983 STANDARDS SUPPLEMENT TO PROBLEMS AND MATERIALS ON PROFESSIONAL
        RESPONSIBILITY (Foundation Press, Mineola, N.Y., 1983) (with Thomas D.
        Morgan).

THE UNITED STATES FEDERAL SYSTEM: LEGAL INTEGRATION                  IN THE     AMERICAN
     EXPERIENCE (Giuffrè, Milan, 1982) (with Peter Hay).

SIX JUSTICES ON CIVIL RIGHTS (Oceana Publications, Inc., Dobbs Ferry, N.Y., 1983) (edited
       and with introduction).

CONSTITUTIONAL LAW (West Publishing Co., St. Paul, Minnesota, 2d ed. 1983) (with John E.
     Nowak and J. Nelson Young) (a one volume treatise on Constitutional Law).

PROFESSIONAL RESPONSIBILITY (West Publishing Co., 1984, Black Letter Series).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola,
     N.Y., 3d ed. 1984) (with Thomas D. Morgan).

        1984 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Mineola, N.Y. 1984) (with Thomas D. Morgan).

        1985 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Mineola, N.Y. 1985) (with Thomas D. Morgan).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20            Page 32 of 83 PageID 63
                               -6-                                   Ronald D. Rotunda


        1986 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Mineola, N.Y. 1986) (with Thomas D. Morgan).

        1987 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Mineola, N.Y. 1987) (with Thomas D. Morgan).

MODERN CONSTITUTIONAL LAW:           CASES & NOTES (West Publishing Co., St. Paul,
     Minnesota, 2d ed. 1985).

        1985 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1985).

        1986 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, MINNESOTA, 1986).

        1987 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1987).

        1988 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1988).

THE POLITICS OF LANGUAGE: LIBERALISM AS WORD AND SYMBOL (University of Iowa
     Press, 1986) (with an Introduction by Daniel Schorr).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (West Publishing Co.,
     St. Paul, Minnesota, 1986) (three volume treatise) (with John E. Nowak and J. Nelson
     Young).

        1987 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW (West Publishing Co.,
        1987) (with John E. Nowak).

        1988 POCKET PART TO TREATISE ON CONSTITUTIONAL LAw (West Publishing Co.,
        1988) (with John E. Nowak).

        1989 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW (West Publishing Co.,
        1989) (with John E. Nowak).

        1990 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW (West Publishing Co.,
        1990) (with John E. Nowak).

        1991 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW (West Publishing Co.,
        1991) (with John E. Nowak).

CONSTITUTIONAL LAW (West Publishing Co., St. Paul, Minnesota, 3d ed. 1986) (a one volume
     treatise on Constitutional Law) (with John E. Nowak and J. Nelson Young).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20        Page 33 of 83 PageID 64
                               -7-                               Ronald D. Rotunda


       1988 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., 1988) (with
       John E. Nowak).

JOSEPH STORY’S COMMENTARIES ON THE CONSTITUTION (Carolina Academic Press,
      Durham, N.C. 1987) (with introduction) (with John E. Nowak).

CONSTITUTIONAL LAW: PRINCIPLES AND CASES (West Publishing Co., St. Paul, Minnesota,
     1987).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, Mineola,
     N.Y., 4th ed. 1987) (with Thomas D. Morgan).

       1988 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, Mineola, N.Y. 1988) (with Thomas D. Morgan).

       1989 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, Westbury, N.Y. 1989) (with Thomas D. Morgan).

       1990 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, Westbury, N.Y. 1990) (with Thomas D. Morgan).

PROFESSIONAL RESPONSIBILITY (West Publishing Co., St. Paul, Minnesota, 2d ed. 1988,
     Black Letter Series).

MODERN CONSTITUTIONAL LAW: CASES        AND   NOTES (West Publishing Co., St. Paul,
     Minnesota, 3d ed. 1989).

       1989 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
       Paul, Minnesota, 1989).

       1990 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
       Paul, Minnesota, 1990).

       1991 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
       Paul, Minnesota, 1991).

       1992 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
       Paul, Minnesota, 1992).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
     Westbury, N.Y., 5th ed. 1991) (with Thomas D. Morgan).

       1991 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, Westbury, N.Y. 1991) (with Thomas D. Morgan).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20            Page 34 of 83 PageID 65
                               -8-                                   Ronald D. Rotunda


        1992 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1992) (with Thomas D. Morgan).

        1993 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1993) (with Thomas D. Morgan).

        1994 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1994) (with Thomas D. Morgan).

        1995 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1995) (with Thomas D. Morgan).

CONSTITUTIONAL LAW (West Publishing Co., St. Paul, Minnesota, 4th ed. 1991) (a one volume
     treatise on Constitutional Law) (with John E. Nowak).

PROFESSIONAL RESPONSIBILITY (West Publishing Co., St. Paul, Minnesota, 3d ed. 1992,
     Black Letter Series).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (West Publishing Co.,
     St. Paul, Minnesota, 2d ed. 1992) (four volume treatise) (with John E. Nowak).

        1993 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1993) (with John E. Nowak).

        1994 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1994) (with John E. Nowak).

        1995 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1995) (with John E. Nowak).

        1996 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1996) (with John E. Nowak).

        1997 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1997) (with John E. Nowak).

        1998 POCKET PART TO CONSTITUTIONAL LAW (West Publishing Co., St. Paul,
        Minnesota, 1998) (with John E. Nowak).

        1999 POCKET PART TO CONSTITUTIONAL LAW (West Group, St. Paul, Minnesota,
        1999) (with John E. Nowak).

MODERN CONSTITUTIONAL LAW: CASES           AND   NOTES (West Publishing Co., St. Paul,
     Minnesota, 4th ed. 1993).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20            Page 35 of 83 PageID 66
                               -9-                                   Ronald D. Rotunda


        1993 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1993).

        1994 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co.,
        St. Paul, Minnesota, 1994).

        1995 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1995).

        1996 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1996).

CONSTITUTIONAL LAW (West Publishing Co., St. Paul, Minnesota, 5th ed. 1995) (a one volume
     treatise on Constitutional Law) (with John E. Nowak).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
     Westbury, N.Y., 6th ed. 1995) (with Thomas D. Morgan).

        1996 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1996) (with Thomas D. Morgan).

        1997 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1997) (with Thomas D. Morgan).

        1998 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, Westbury, N.Y. 1998) (with Thomas D. Morgan).

        1999 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, New York, N.Y. 1999) (with Thomas D. Morgan).

        2000 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, New York, N.Y. 2000) (with Thomas D. Morgan).

PROFESSIONAL RESPONSIBILITY (West Publishing Co., St. Paul, Minnesota, 4th ed. 1995,
     Black Letter Series) (with computer disk).

Treatise on Constitutional Law: Substance and Procedure — EXPANDED CD ROM EDITION
       (West Publishing Co., St. Paul, Minnesota, 1995) (with John E. Nowak).

MODERN CONSTITUTIONAL LAW: CASES           AND   NOTES (West Publishing Co., St. Paul,
     Minnesota, 5th ed. 1997).

        1997 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
        Paul, Minnesota, 1997).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20             Page 36 of 83 PageID 67
                               - 10 -                                 Ronald D. Rotunda


         1998 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
         Paul, Minnesota, 1998).

         1999 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Publishing Co., St.
         Paul, Minnesota, 1999).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (West Group, St. Paul,
     Minnesota, 3d ed. 1999) (five volume treatise) (with John E. Nowak).

         2000 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2000) (with John E. Nowak).

         2001 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2001) (with John E. Nowak).

         2002 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2002) (with John E. Nowak).

         2003 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2003) (with John E. Nowak).

         2004 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2004) (with John E. Nowak).

         2005 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2005) (with John E. Nowak).

         2006 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE             AND
         PROCEDURE (West Group, St. Paul, Minnesota, 2006) (with John E. Nowak).

     :                       [AMERICAN CONSTITUTIONAL LAW: INDIVIDUAL LIBERTIES
         AND PROCEDURE; published in Korean] (Korean Constitutional Court, 1999) (with
         John E. Nowak).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
     Westbury, NY, 7th ed. 2000) (with Thomas D. Morgan).

         2001 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
         Press, New York, N.Y. 2001) (with Thomas D. Morgan).

         2002 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
         Press, New York, N.Y. 2002) (with Thomas D. Morgan).

         2003 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
         Press, New York, N.Y. 2003) (with Thomas D. Morgan).
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 37 of 83 PageID 68
                                - 11 -                                    Ronald D. Rotunda


LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-West
     Group, St. Paul, Minn. 2000) (a Treatise on legal ethics, jointly published by the ABA
     and West Group, a division of Thomson Publishing).

MODERN CONSTITUTIONAL LAW: CASES           AND    NOTES (West Group, St. Paul, Minnesota, 6th
     ed. 2000).

        2000 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Group, St. Paul,
        Minnesota, 6th ed. 2000).

        2001 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Group, St. Paul,
        Minnesota, 6th ed. 2001).

        2002 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (West Group, St. Paul,
        Minnesota, 6th ed. 2002).

CONSTITUTIONAL LAW (West Group, St. Paul, Minnesota, 6th ed. 2000) (a one volume treatise
     on Constitutional Law) (with John E. Nowak).

PROFESSIONAL RESPONSIBILITY (West Group, St. Paul, Minnesota, 5th ed. 2001, Black Letter
     Series).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-West Group, St. Paul,
     Minnesota, 2001).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-West
     Group, St. Paul, Minn., 2nd ed. 2002) (a Treatise on legal ethics, jointly published by the
     ABA and West Group, a division of Thomson Publishing).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-West Group, St. Paul,
     Minnesota, 2nd ed. 2002).

PROFESSIONAL RESPONSIBILITY (West Group, St. Paul, Minnesota, 6th ed. 2002, Black Letter
     Series).

LEGAL ETHICS IN A NUTSHELL (West Group, St. Paul, Minnesota, 1st ed. 2003, Nutshell
     Series) (with Michael I. Krauss).

MODERN CONSTITUTIONAL LAW: CASES            AND   NOTES (Thomson/West, St. Paul, Minnesota,
     7th ed. 2003).

        2003 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
        Minnesota, 2003).

        2004 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
        Minnesota, 2004).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20          Page 38 of 83 PageID 69
                               - 12 -                              Ronald D. Rotunda


       2005 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
       Minnesota, 2005).

       2006 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
       Minnesota, 2006).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, New
     York, N.Y., 8th ed. 2003) (with Thomas D. Morgan).

       2004 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, New York, N.Y. 2004) (with Thomas D. Morgan).

       2005 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, New York, N.Y. 2005) (with Thomas D. Morgan).

CONSTITUTIONAL LAW (Thomson/West, St. Paul, Minnesota, 7th ed. 2004) (a one volume
     treatise on Constitutional Law) (with John E. Nowak).

PROFESSIONAL RESPONSIBILITY (Thomson/West, St. Paul, Minnesota, 7th ed. 2004, Black
     Letter Series).

PRINCIPLES OF CONSTITUTIONAL LAW (Thomson/West, St. Paul, Minnesota, 1st ed. 2004)
      (with John E. Nowak).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 3rd ed. 2005) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     3rd ed. 2005) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

PRINCIPLES OF CONSTITUTIONAL LAW (Thomson/West, St. Paul, Minnesota, 2nd ed. 2005)
      (with John E. Nowak).

LEGAL ETHICS IN A NUTSHELL (Thomson/West, St. Paul, Minnesota, 2nd ed. 2006, Nutshell
     Series) (with Michael I. Krauss).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, New
     York, N.Y., 9th ed. 2006) (with Thomas D. Morgan).

       2006 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, New York, N.Y. 2006) (with Thomas D. Morgan).

       2007 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
       Press, New York, N.Y. 2007) (with Thomas D. Morgan).
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20             Page 39 of 83 PageID 70
                                - 13 -                                 Ronald D. Rotunda


        2008 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation
        Press, New York, N.Y. 2008) (with Thomas D. Morgan).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 4th ed. 2006) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     4th ed. 2006) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

MODERN CONSTITUTIONAL LAW: CASES           AND   NOTES (Thomson/West, St. Paul, Minnesota,
     8th ed. 2007).

        2007 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
        Minnesota, 2007).

        2008 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
        Minnesota, 2008).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (Thomson/West, St.
     Paul, Minnesota, 4th ed. 2007) (first two volumes of six volume treatise) (with John E.
     Nowak).

        2007 Pocket PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND
        PROCEDURE (Thomson/West, St. Paul, Minnesota, 2007) (with John E. Nowak).

LEGAL ETHICS    IN A   NUTSHELL (Thomson/West, St. Paul, Minnesota, 3rd ed. 2007, Nutshell
     Series).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 5th ed. 2007) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     5th ed. 2007) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

언론의 자유와 미국 헌법, FREEDOM OF SPEECH AND THE AMERICAN CONSTITUTION
   (Korean Studies Information Co. Ltd. Publishers, Korea, 2007) (translated into Korean
   by Professor Lee Boo-Ha, Yeungnam University College of Law and Political Science),
   coauthored with Professor John E. Nowak.

PRINCIPLES OF CONSTITUTIONAL LAW (Thomson/West, St. Paul, Minnesota, 3rd ed. 2007)
      (with John E. Nowak).
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20             Page 40 of 83 PageID 71
                                - 14 -                                 Ronald D. Rotunda


TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (Thomson/West, St.
     Paul, Minnesota, 4th ed. 2008) (last four volumes of six volume treatise) (with John E.
     Nowak).

       2008 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                   AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2008) (with John E. Nowak).

       2009 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                   AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2009) (with John E. Nowak).

       2010 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                   AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2010) (with John E. Nowak).

       2011 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                   AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2011) (with John E. Nowak).

       2012 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                   AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2012) (with John E. Nowak).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, New
     York, N.Y., 10th ed. 2008) (with Thomas D. Morgan).

       2009 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
             New York, N.Y. 2009) (with Thomas D. Morgan).

       2010 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
             New York, N.Y. 2010) (with Thomas D. Morgan).

       2011 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
             New York, N.Y. 2011) (with Thomas D. Morgan).

PROFESSIONAL RESPONSIBILITY (Thomson/West, St. Paul, Minnesota, 8th ed. 2008, Black
     Letter Series).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 6th ed. 2008) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     6th ed. 2008) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

MODERN CONSTITUTIONAL LAW: CASES           AND   NOTES (West Thomson Reuters, St. Paul,
     Minnesota, 9th ed. 2009).

       2009 SUPPLEMENT     TO   MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20          Page 41 of 83 PageID 72
                               - 15 -                              Ronald D. Rotunda


             Minnesota, 2009).

      2010 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
            Minnesota, 2010).

      2011 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
            Minnesota, 2011).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 7th ed. 2009) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     7th ed. 2009) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

CONSTITUTIONAL LAW (Thomson/West, St. Paul, Minnesota, 7th ed. 2010) (a one volume
     treatise on Constitutional Law) (with John E. Nowak).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 8th ed. 2010) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     8th ed. 2010) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

PRINCIPLES OF CONSTITUTIONAL LAW (West-Thomson/Reuters, St. Paul, Minnesota, 4th ed.
      2010) (with John E. Nowak).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY (Foundation Press, New
     York, N.Y., 11th ed. 2011) (with Thomas D. Morgan & John S. Dzienkowski).

      2012 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
            New York, N.Y. 2012) (with Thomas D. Morgan).

      2013 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
            New York, N.Y. 2013) (with Thomas D. Morgan).

      2014 SELECTED STANDARDS ON PROFESSIONAL RESPONSIBILITY (Foundation Press,
            West Academic, St. Paul, MN 2014) (with Thomas D. Morgan).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 9th ed. 2011) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 42 of 83 PageID 73
                                - 16 -                                  Ronald D. Rotunda


PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     9th ed. 2011) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY (West: A Thomson-Reuters Co., St. Paul, Minnesota, 9th ed.
     2011, Black Letter Series).

PROBLEMS AND MATERIALS ON PROFESSIONAL RESPONSIBILITY: CONCISE EDITION
     (Foundation Press, New York, N.Y., 11th ed. 2012) (with Thomas D. Morgan & John S.
     Dzienkowski).

MODERN CONSTITUTIONAL LAW: CASES            AND   NOTES (West Thomson Reuters, St. Paul,
     Minnesota, 10th ed. 2012).

       2012 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
             Minnesota, 2012).

       2013 SUPPLEMENT TO MODERN CONSTITUTIONAL LAW (Thomson/West, St. Paul,
             Minnesota, 2013).

概論 アメリカの法曹倫理 第3版――事例解説 [INTRODUCTION TO AMERICAN LEGAL
   ETHICS] (translated by Naoyuki Toyama) (Thomson Reuters, Japan UNI Agency, Inc.
   Tokyo, 2012).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 10th ed. 2012) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     10th ed. 2012) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (Thomson/West, St.
     Paul, Minnesota, 5th ed. 2012) (first three volumes of six volume treatise) (with John E.
     Nowak).

LEGAL ETHICS    IN A   NUTSHELL (Thomson/West, St. Paul, Minnesota, 4th ed. 2013, Nutshell
     Series).

TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE (Thomson/West, St.
     Paul, Minnesota, 5th ed. 2013) (last three volumes of six volume treatise) (with John E.
     Nowak).

       2013 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                     AND
       PROCEDURE (Thomson/West, St. Paul, Minnesota, 2013) (with John E. Nowak).
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20           Page 43 of 83 PageID 74
                               - 17 -                               Ronald D. Rotunda




      2014 POCKET PART TO TREATISE ON CONSTITUTIONAL LAW: SUBSTANCE                AND
      PROCEDURE (Thomson/West, St. Paul, Minnesota, 2014) (with John E. Nowak).

LEGAL ETHICS: THE LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY (ABA-
     Thomson/West, St. Paul, Minn., 11th ed. 2013) (a Treatise on legal ethics, jointly
     published by the ABA and Thomson/West) (with John S. Dzienkowski).

PROFESSIONAL RESPONSIBILITY: A STUDENT’S GUIDE (ABA-Thomson/West, St. Paul, Minn.,
     11th ed. 2013) (a Treatise on legal ethics, jointly published by the ABA and
     Thomson/West) (with John S. Dzienkowski).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 44 of 83 PageID 75
                              - 18 -                                    Ronald D. Rotunda


ARTICLES:
The “Liberal” Label: Roosevelt’s Capture of a Symbol, 17 PUBLIC POLICY 377 (Harvard
      University Press, 1968).

Reform of the Presidential Nominating Conventions, 56 VIRGINIA LAW REVIEW 179 (1970) (with
      Reid Chambers).

The Public Interest Appellant: Limitations on the Right of Competent Parties to Settle Litigation
      Out of Court, 66 NORTHWESTERN UNIVERSITY LAW REVIEW 199 (1971).

The Combination of Functions in Administrative Actions:          An Examination of European
     Alternatives, 40 FORDHAM LAW REVIEW 101 (1971).

Star Gallery ‘74, 2 ASTRONOMY MAGAZINE 57 (Feb. 1974) (Photographs of Mercury Transit of
       the Sun).

Presidents and Ex-Presidents as Witnesses: A Brief Historical Footnote, 1975 UNIVERSITY OF
       ILLINOIS LAW FORUM 1 (1975).

Constitutional and Statutory Restrictions on Political Parties in the Wake of Cousins v. Wigoda,
       53 TEXAS LAW REVIEW 935 (1975).

Sponsors of Real Estate Partnerships as Brokers and Investment Advisors, 23 UNIVERSITY        OF
      CALIFORNIA-LOS ANGELES LAW REVIEW 322 (1975) (with Robert C. Hacker).

Book Review of Freedman’s “Lawyers’ Ethics in An Adversary System,” 89 HARVARD LAW
      REVIEW 622 (1976).

Congressional Power to Restrict the Jurisdiction of the Lower Federal Courts and the Problem
      of School Busing, 64 GEORGETOWN UNIVERSITY LAW JOURNAL 839 (1976).

Comment, 27 HARVARD LAW BULLETIN 4 (No. 3, 1976).

Conforming Stock Ownership Plans with the Securities Acts, 45 GEORGE WASHINGTON
      UNIVERSITY LAW REVIEW 34 (1976) (with Robert C. Hacker).

The Commercial Speech Doctrine in the Supreme Court, 1976 UNIVERSITY           OF ILLINOIS   LAW
      FORUM 1080 (1976).

Commercial Speech and the First Amendment, 1 THE COLLEGIATE FORUM 8 (Fall 1977)
     (published by Dow Jones & Co., Inc.).

The First Amendment Now Protects Commercial Speech, 10 THE CENTER MAGAZINE: A
      PUBLICATION OF THE CENTER FOR THE STUDY OF DEMOCRATIC INSTITUTIONS 32
      (May/June 1977).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 45 of 83 PageID 76
                              - 19 -                                  Ronald D. Rotunda


The Word “Profession” is Only a Label — And Not a Very Useful One, 4 LEARNING AND THE
      LAW 16 (Summer 1977) (publication of the American Bar Association Section of Legal
      Education and Admissions to the Bar).

The SEC’s Ectoplasmic Theory of an Issuer as Applied to Educational and Charitable
      Institutions, Bank Trustees, and Other Exempt Issuers, 65 CALIFORNIA LAW REVIEW
      1181 (1977) (with Robert C. Hacker) (published by University of California-Berkeley
      Law School).

Law, Lawyers and Managers, in, THE ETHICS OF CORPORATE CONDUCT, pp. 127-45 (Clarence
      Walton, ed. 1977) (published by Prentice-Hall, Inc., Englewood Cliffs, N.J., for the
      American Assembly of Columbia University).

When the Client Lies: Unhelpful Guidelines from the ABA, 1 CORPORATION LAW REVIEW 34
      (1978).

SEC Registration of Private Investment Partnerships after Abrahamson v. Fleschner, 78
     COLUMBIA LAW REVIEW 1471 (1978) (with Robert C. Hacker).

The Reliance of Counsel Defense in Securities Cases: Damage Actions versus Injunctive
      Actions, 1 CORPORATION LAW REVIEW 159 (1978) (with Robert C. Hacker).

Liability for the Misuse of Nonpublic, Material Inside Information: The Duty to Convey and the
        Duty to Inquire, 1 CORPORATION LAW REVIEW 376 (1978) (with Robert C. Hacker).

Running Out of Time: Can the E.R.A. Be Saved, 64 AMERICAN BAR ASSOCIATION JOURNAL
      1507 (1978).

The Duty to Take Remedial Action, 2 CORPORATION LAW REVIEW 159 (1979) (with Robert C.
      Hacker).

Waiver of Attorney Client Privilege, 2 CORPORATION LAW REVIEW 250 (1979) (with Robert C.
      Hacker).

Attorney Conflicts of Interest, 2 CORPORATION LAW REVIEW 345 (1979) (with Robert C.
       Hacker).

Standing, Waiver, Laches, and Appealability in Attorney Disqualification Cases, 3
       CORPORATION LAW REVIEW 82 (1980) (with Robert C. Hacker).

Short-Swing Profits, Section 16(b), and Nonstatutory Insiders, 3 CORPORATION LAW REVIEW
       252 (1980) (with Robert C. Hacker).

Restrictions on Agency and Congressional Subpoenas Issued for an Improper Purpose, 4
        CORPORATION LAW REVIEW 74 (1981) (with Robert C. Hacker).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 46 of 83 PageID 77
                              - 20 -                                  Ronald D. Rotunda


The Extraterritorial Regulation of Foreign Business under the U.S. Securities Laws, 59 NORTH
      CAROLINA LAW REVIEW 643 (1981) (with Robert C. Hacker), reprinted in 24 CORPORATE
      PRACTICE COMMENTATOR 233 (1982).

Ethical Restraints on Communications with Adverse Expert Witnesses, 5 CORPORATION LAW
       REVIEW 348 (1982) (with Robert C. Hacker).

A Comment on the Creation and Resolution of a “Nonproblem”: Dames & Moore v. Regan, the
     Foreign Affairs Power, and the Role of the Court, 29 UNIVERSITY OF CALIFORNIA - LOS
     ANGELES LAW REVIEW 1129 (1982) (with John E. Nowak).

Corporate Confidences and the Duty to Refrain from Insider Trading, 6 CORPORATION LAW
      REVIEW 53 (1983) (with Robert C. Hacker).

Representing the Corporate Client and the Proposed Rules of Professional Conduct, 6
       CORPORATION LAW REVIEW 269 (1983) (with Robert C. Hacker).

Ethics, USA Today, Feb. 15, 1983, at p. 10A.

Teaching Ethics under the New Model Rules, 14 SYLLABUS 1 (No. 3, Sept. 1983) (a publication
       of the American Bar Association Section on Legal Education and Admissions to the Bar).

Usery in the Wake of Federal Energy Regulatory Commission v. Mississippi, 1 CONSTITUTIONAL
       COMMENTARY 43 (1984).

The Doctrine of Conditional Preemption and Other Limitations on Tenth Amendment
     Restrictions, 132 UNIVERSITY OF PENNSYLVANIA LAW REVIEW 289 (1984).

Ethics, 12 STUDENT LAWYER 14 (May 1984).

Debate Over Model Rules Moves to the States, 130 CHICAGO LAW BULLETIN 3, 8 (June 12,
      1984).

The Notice of Withdrawal and the New Model Rules of Professional Conduct: Blowing the
      Whistle and Waiving the Red Flag, 63 OREGON LAW REVIEW 455 (1984), reprinted in,
      1985 CRIMINAL LAW REVIEW 533, and excerpted in 34 LAW REVIEW DIGEST 14
      (Mar./Apr. 1985).

Instruments for Legal Integration in the European Community — A Review (with Peter Hay and
       Giorgio Gaja), in 1 INTEGRATION THROUGH LAW: EUROPE AND THE AMERICAN FEDERAL
       EXPERIENCE 113 (Mauro Cappelletti, Monica Seccombe & Joseph Weiler, Eds.) (Walter
       de Gruyter, Berlin, 1986).

Conflict of Laws as a Technique for Legal Integration (with Peter Hay and Ole Lando) in 1
       INTEGRATION THROUGH LAW: EUROPE AND THE AMERICAN FEDERAL EXPERIENCE 161
       (M. Cappelletti, M. Seccombe, & J. Weiler, eds.) (Walter de Gruyter, Berlin, 1986).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 47 of 83 PageID 78
                              - 21 -                                    Ronald D. Rotunda


The Doctrine of the Inner Political Check, the Dormant Commerce Clause, and Federal
     Preemption, 53 TRANSPORTATION PRACTITIONERS JOURNAL 263 (1986).

The Role of Law Reviews: The Extreme Centrist Position, 62 INDIANA LAW JOURNAL 1 (1986).

Intergovernmental Tax Immunity and Tax Free Municipals After Garcia, 57 U. COLORADO LAW
       REVIEW 849 (1986).

Sales and Use Tax Credits, Discrimination against Interstate Commerce, and the Useless
       Multiple Taxation Concept, 20 UNIVERSITY OF CALIFORNIA-DAVIS LAW REVIEW 273
       (1987) (with John E. Nowak).

Ethical Problems in Federal Agency Hiring of Private Attorneys, 1 GEORGETOWN JOURNAL OF
       LEGAL ETHICS 85 (1987).

Bicentennial Lessons from the Constitutional Convention of 1787, 21 SUFFOLK UNIVERSITY LAW
       REVIEW 589 (1987) (the Twentieth Donahue Lecture).

Remembering Judge Walter R. Mansfield, 45 BROOKLYN LAW REVIEW 1 (1987).

Professionals, Pragmatists or Predators, Part I, 75 ILLINOIS BAR JOURNAL 420, Part II, 482, Part
       III, 540 (1987).

Life Under the Articles of Confederation, 75 ILLINOIS BAR JOURNAL 544 (1987).

Lawyers and Professionalism: A Commentary on the Report of the American Bar Association
      Commission on Professionalism, 18 LOYOLA UNIVERSITY OF CHICAGO LAW JOURNAL
      1149 (1987) (the Baker-McKenzie Foundation Lecture).

The Constitutional Future of the Bill of Rights: A Closer Look at Commercial Speech and State
      Aid to Religiously Affiliated Schools, 65 NORTH CAROLINA LAW REVIEW 917 (1987).

Bork’s Firing of Cox: What Really Happened, WALL STREET JOURNAL, Sept. 9, 1987, p. 32.

An Essay on the Constitutional Parameters of Federal Impeachment, 76 KENTUCKY LAW
      REVIEW 707 (1988).

Contract Rights, Property Rights and Constitutional Restrictions on Federal Limitations of
      Private Claims Against Foreign Governments, in, LEGAL ESSAYS IN HONOR OF JOHN E.
      CRIBBET, pp 151-68 (Peter Hay & Michael Hoeflich, eds., U. of Ill. Press, 1988).

Learning the Law of Lawyering, 136 UNIVERSITY OF PENNSYLVANIA LAW REVIEW 1761 (1988).

Original Intent, The View of the Framers, and the Role of the Ratifiers, 41 VANDERBILT LAW
       REVIEW 507 (1988).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 48 of 83 PageID 79
                              - 22 -                                   Ronald D. Rotunda


The Confirmation Process for Supreme Court Justices in the Modern Era, 37 EMORY LAW
      JOURNAL 559 (1988).

Sheathing the Sword of Federal Preemption, 5 CONSTITUTIONAL COMMENTARY 311 (1988).

Is Lawyer Professionalism Declining or Advancing (3-Part Series) 134 CHICAGO DAILY LAW
      BULLETIN, Mar. 5, 1988 at 2, 14 (Part I); Mar. 16, 1988 at 2, 14 (Part II); Mar. 17, 1988
      at 2, 10 (Part III).

Challenging the Ethics Myths, 10 LEGAL TIMES (OF WASHINGTON, D.C.) 16-17 (Mar. 21, 1988),
       reprinted in, 99 FULTON COUNTY DAILY REPORT 4 (Apr. 13, 1988) (Georgia), 4 TEXAS
       LAWYER 20-21 (April 18, 1988), 1 MANHATTAN LAWYER, 12, 33 (Mar. 29 - Apr. 4,
       1988), 14 CONNECTICUT LAW TRIBUNE 10-11 (Aug. 15, 1988).

The Litigator’s Professional Responsibility, 77 ILLINOIS BAR JOURNAL 192 (1988), reprinted in,
       25 TRIAL MAGAZINE 98 (March 1989), and in, 30 LAW OFFICE ECONOMICS AND
       MANAGEMENT 61 (1989).

Race to Courthouse — Or Walk?, 11 LEGAL TIMES (OF WASHINGTON, D.C.) 14 (Aug. 15, 1988),
       reprinted in, 99 FULTON COUNTY DAILY REPORT 2 (Aug. 11, 1988) (Georgia), 1
       MANHATTAN LAWYER 12 (Aug. 16-22, 1988).

State Bars Reluctant to Hear Any Evil, 11 LEGAL TIMES (OF WASHINGTON, D.C.) 14 (Dec. 12,
       1988), reprinted in, 99 FULTON COUNTY DAILY REPORT 8 (Dec. 12, 1988) (Georgia), THE
       RECORDER OF SAN FRANCISCO 4 (Dec. 22, 1988).

The Court: A Decade of Stability and Change, 11 NATIONAL LAW JOURNAL 34-36 (Sept. 26,
      1988).

Client Fraud: Blowing the Whistle, Other Options, 24 TRIAL MAGAZINE 92 (Nov. 1988).

The Lawyer’s Duty To Report Another Lawyer’s Unethical Violations in the Wake of Himmel,
      1988 UNIVERSITY OF ILLINOIS LAW REVIEW 977 (1988).

Runyon v. McCrary and the Mosaic of State Action, 67 WASHINGTON UNIVERSITY LAW
      QUARTERLY 47 (1989).

Interpreting an Unwritten Constitution, 12 HARVARD JOURNAL      OF   LAW & PUBLIC POLICY 15
       (1989).

Line-Item Veto: Best Budget Fix?, 11 LEGAL TIMES (OF WASHINGTON, D.C.) 15 (Mar. 27, 1989),
        reprinted in, e.g., 100 FULTON COUNTY (ATLANTA) DAILY REPORT 8 (Mar. 23, 1989)
        (Georgia), 2 MANHATTAN LAWYER 12 (Apr. 4 - Apr. 10, 1989).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 49 of 83 PageID 80
                              - 23 -                                   Ronald D. Rotunda


Impeaching Federal Judges: Where Are We and Where Are We Going?, 72 JUDICATURE: THE
      JOURNAL OF THE AMERICAN JUDICATURE SOCIETY 359 (1989) (transcript of edited
      remarks).

Cautionary Lessons from American Securities Arbitration: Litigation versus Arbitration, 5
       ARBITRATION INTERNATIONAL 199 (London Court of International Arbitration, Issue 2,
       1989).

The Impairments Clause and the Corporation: A Comment on Professors Butler’s and Ribstein’s
      Thesis, 55 BROOKLYN LAW REVIEW 809 (1989) (Symposium).

Eschewing Bright Lines, 25 TRIAL MAGAZINE 52 (Dec. 1989).

Meanwhile, Back in Mother Russia, LEGAL TIMES (OF WASHINGTON, D.C.), Oct. 2, 1989, at 35
     (with Peter B. Maggs).

A Tribute to Eugene F. Scoles, 1989 ILLINOIS LAW REVIEW 835 (1989).

The Case Against Special Prosecutors, WALL STREET JOURNAL, Jan. 15, 1990, at p. A8.

Jurisprudent: ABA Model Rules on Client Secrets No Help, 13 CHICAGO LAWYER 12, 56 (Feb.
       1990).

The New Illinois Rules of Professional Conduct: A Brief Introduction and Criticism, 78 ILLINOIS
      BAR JOURNAL 386 (1990).

Beholden to None, Justices Often Cut Their Own Paths, LOS ANGELES TIMES, July 27, 1990, at p.
      B7.

Predicting the Views of Supreme Court Nominees, 26 TRIAL MAGAZINE 42 (Nov. 1990).

Judicial Conference — Second Circuit: RICO and the Proposed Restatement of the Law
       Governing Lawyers (Sept. 7, 1990), 136 FEDERAL RULES DECISIONS 233, 266-71 (1991).

War Dissenters Reflect Freedom’s Power, 13 LEGAL TIMES (OF WASHINGTON, D.C.) 24 (Feb. 4,
      1991).

Joseph Story: A Man for All Seasons, 1990 JOURNAL OF SUPREME COURT HISTORY: YEARBOOK
       OF THE SUPREME COURT HISTORICAL SOCIETY 17 (1990) (with John E. Nowak).

When Rough Justice Rides Roughshod, 13 LEGAL TIMES (of Washington, D.C.) 26 (April 1,
     1991), reprinted in, 102 FULTON COUNTY (ATLANTA) DAILY REPORT 8 (Mar. 29, 1991),
     32 BROWARD REVIEW (Fort Lauderdale, Florida) 11 (April 1, 1991), 37 PALM BEACH
     (FLORIDA) REVIEW 11 (April 1, 1991), 65 MIAMI REVIEW 11 (April 1, 1991), 77 NEW
     JERSEY LAW JOURNAL 9, 24 (April 4, 1991), 65 THE RECORDER 4, 5 (April 4, 1991).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 50 of 83 PageID 81
                              - 24 -                                    Ronald D. Rotunda


Nici o constitutie . . ., 18 LUMEA AZI 4 (May 2, 1991) (published in Romanian).

Public Executions: Should the Imposition of the Death Sentence Be Televised?, 4 ILLINOIS
       QUARTERLY 36 (July 1991) (panel discussion).

One Potato, Two Potato, Three Potato, Four, 14 LEGAL TIMES (OF WASHINGTON, D.C.) 23 (Aug.
      12, 1991) (reprinted in various legal newspapers).

Abuse of Ethics Rule Hinders Prosecutors, CHICAGO SUN-TIMES, Aug. 24, 1991, at p. 12, col. 1-
       2.

Commercial Speech and the Platonic Ideal: Libre expression et libre enterprise, in, FREEDOM OF
     EXPRESSION AND THE CHARTER 319 (David Schneiderman, ed. Carswell, Canada 1991),
     a collection of papers presented at the Edmonton, Alberta Conference on the Canadian
     Constitution, of the Centre for Constitutional Studies/Centre d’études constitutionnelles.

Thomas’ Ethics and the Court, 13 LEGAL TIMES (OF WASHINGTON, D.C.) 20 (Aug. 26, 1991).

A Red Herring Confirmation Issue, THE INDIANAPOLIS STAR, Sept. 10, 1991, at p. A7, col. 1-3.

Celebrating the Bicentennial of the Bill of Rights, 79 ILLINOIS BAR JOURNAL 608 (1991).

Exporting the American Bill of Rights: The Lesson from Romania, 1991 UNIVERSITY OF ILLINOIS
       LAW REVIEW 1065 (1991).

The Welfare State and the Constitution, in THE ENCYCLOPEDIA OF THE AMERICAN CONSTITUTION
      571 (Macmillan Pub. Co., Inc., K. Karst & L. Levy, Eds., Supplement I, 1992).

The Veto Power, in THE OXFORD COMPANION TO THE SUPREME COURT OF THE UNITED STATES
      896 (Oxford University Press, Kermit L. Hall, ed. 1992).

Legal Ethics, 45 SOUTHWESTERN LAW JOURNAL [Southern Methodist University] 2035 (1992).

The Best Response to Speech We Don’t Like Is More Speech, CHICAGO SUN-TIMES, May 16,
      1992, at p.14, col. 1-6.

Foreword: The Role of the Modern Supreme Court, 26 U. RICHMOND LAW REVIEW 433 (1992).

Simon Greenleaf on Desuetude and Judge-Made Law: An Unpublished Letter to Francis Lieber,
      10 CONSTITUTIONAL COMMENTARY 93 (1993) (with Michael H. Hoeflich).

Roe v. Wade: Reading It Right, 15 LEGAL TIMES [OF WASHINGTON, D.C.] 36, 40 (Jan. 25, 1993)
       (reprinted in various publications, e.g., TEXAS LAWYER. Feb. 8, 1993, at 16-17).

No Impediment to Term Limits, THE WASHINGTON POST, Feb. 13, 1993, at A31, col. 1.
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 51 of 83 PageID 82
                              - 25 -                                    Ronald D. Rotunda


The Civil Rights Act of 1991: A Brief Introductory Analysis of the Congressional Response to
      Judicial Interpretation, 68 NOTRE DAME LAW REVIEW 923 (1993) (Symposium).

A Brief Comment on Politically Incorrect Speech in the Wake of R.A.V., 47 SOUTHERN
      METHODIST UNIVERSITY LAW REVIEW 9 (1993).

Juggling for Power Over NAFTA: A Simple Cure for a Big Problem, 16 LEGAL TIMES (OF
       WASHINGTON, D.C.) 23 (July 19, 1993).

Free Trade’s Political Alchemy, 9 TEXAS LAWYER 10 (July 26, 1993).

Roadblock to Mexico, THE WASHINGTON POST, Sept. 21, 1993, at A19, col. 6.

Impeachment Showdown: Congress vs. Judges, 16 LEGAL TIMES (OF WASHINGTON, D.C.) 37
      (Nov. 1, 1993) (reprinted, e.g., in 19 THE CONNECTICUT LAW TRIBUNE 24, Nov. 8, 1993).

The Case Against Permanent Disbarment, 5 THE PROFESSIONAL LAWYER 22 (A.B.A., No. 2,
      Feb. 1994).

Paula Jones Day in Court, 17 LEGAL TIMES (OF WASHINGTON, D.C.) 24, 27 (May 30, 1994),
       reprinted, e.g., 10 TEXAS LAWYER 24, 27 (June 13, 1994).

Is the President Above the Law?, CHICAGO TRIBUNE, June 1, 1994, § 1, at 21, col. 3 - 4.

“Richard” Case Defies the Law As Well As the Logic, CHICAGO TRIBUNE, July 17, 1994, § 4, at
      3, col. 4.

Setting Timer on Congressional Terms, 17 LEGAL TIMES (OF WASHINGTON, D.C.) S31, S33 (Oct.
        3, 1994).

A Commentary on the Constitutionality of Term Limits, in THE POLITICS AND LAW             OF   TERM
     LIMITS 141 (Edward H. Crane & Roger Pilon, eds., Cato Institute 1994).

The Constitution Lets States Impose Term Limits, WALL STREET JOURNAL, Nov. 30, 1994, at
      A21, col. 3-6 (Midwest ed.).

Can You Say That?, 30 TRIAL MAGAZINE 18 (December 1994).

Rolls Royce and the Case Law, LAKE MICHIGAN LADY, at 34-36 (Issue No. 37, 1994).

Rethinking Term Limits for Federal Legislators in Light of the Structure of the Constitution, 73
       OREGON LAW REVIEW 561 (1994).

Racist Speech and Attorney Discipline, 6 THE PROFESSIONAL LAWYER 1 (A.B.A., No. 6, 1995).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 52 of 83 PageID 83
                              - 26 -                                  Ronald D. Rotunda


Returning Art to the People: No Subsidies and No Strings, 17 LEGAL TIMES (OF WASHINGTON,
       D.C.) 43 (Mar. 6, 1995).

Term Limits and Lessons from Our Past, HEARTLAND POLICY STUDY, No. 66 (HEARTLAND
      INSTITUTE, June 28, 1995).

Cases Refine Definition of Federal Powers, 17 NATIONAL LAW JOURNAL C9, C12 (July 31,
      1995).

Computerized Highways and the Search for Privacy in the Case Law: A Comment, 11 SANTA
     CLARA COMPUTER AND HIGH TECHNOLOGY LAW JOURNAL 119 (1995) (part of a
     Conference and Symposium on Intelligent Vehicle Highway Systems).

Fixing the War Powers Act, THE HERITAGE LECTURES, No. 529 (The Heritage Foundation,
       1995).

What Next? Outlawing Lawyer Jokes?, WALL STREET JOURNAL, Aug. 8, 1995, at A12, col. 3-5
      (Midwest ed.).

Innovations Disguised as Traditions: An Historical Review of the Supreme Court Nominations
       Process, 1995 UNIVERSITY OF ILLINOIS LAW REVIEW 123 (1995).

Flat Taxes: A Progressive Way to Go, 17 LEGAL TIMES (OF WASHINGTON, D.C.) 20 (Nov. 27,
       1995).

Embattled Clintons Should Note Watergate Lessons, NEWSDAY, Feb. 28, 1996, A32.

Rotunda on Travel: A Wet Toast to Limp Bacon, Loose Clothing, 36 ILLINOIS STATE BAR NEWS 4
      (No. 16, Mar 1, 1996).

The Aftermath of Thornton, 13 CONSTITUTIONAL COMMENTARY 201 (1996).

A Czech Window on Ethics, 18 NATIONAL LAW JOURNAL, at A15 (July 22, 1996).

Legal Ethics, the Czech Republic, and the Rule of Law, 7 THE PROFESSIONAL LAWYER 1 (A.B.A.,
       No. 8, 1996).

Sister Act: Conflicts of Interest with Sister Corporations, in, LEGAL ETHICS: THE CORE ISSUES
        (1996) (Hofstra University School of Law Conference on Legal Ethics), 1 JOURNAL OF
        THE INSTITUTE FOR THE STUDY OF LEGAL ETHICS 215 (1996).

The Warren Court and Freedom of the Press, in THE WARREN COURT: A 25 YEAR
     RETROSPECTIVE 85 (Bernard Schwartz, ed. Oxford University Press 1996).

Judgeships Trapped in a Political Snare?, WASHINGTON TIMES, Oct. 29, 1996, at A15, col. 1-6.
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 53 of 83 PageID 84
                              - 27 -                                    Ronald D. Rotunda


Nová pravidla profesního jednání advokátu v Ceské republice (v komparaci s kodexy USA a EU)
      [The New Rules of Professional Conduct for Advocates in the Czech Republic], 5 EMP:
      EVROPSKÉ A MEZINÁRODNÍ PRÁVO 58 (Císlo 3-4, 1996) (published in Czech and
      English).

Dealing with the Media: Ethical, Constitutional, and Practical Parameters, 84 ILLINOIS BAR
       JOURNAL 614 (December 1996).

An Essay on Term Limits and a Call for a Constitutional Convention, 80 MARQUETTE
      UNIVERSITY LAW REVIEW 227 (1996) (with Stephen J. Safranek).

Heiple’s Burdens, CHICAGO TRIBUNE, January 29, 1997, at § 1, p. 11, col. 4 [reprinted in,
       BELLEVILLE NEWS-DEMOCRAT, February 2, 1997, at § A, p. 4A, col. 4-6].

When Duty Calls, Courts Can Be Flexible, WASHINGTON POST, January 29, 1997, at p. A21, col.
      2-3.

Professionalism, Legal Advertising, and Free Speech In the Wake of Florida Bar v. Went For It,
       Inc., 49 ARKANSAS LAW REVIEW 703 (1997) (Symposium), reprinted in, 12 LAWYERS’
       LIABILITY REVIEW 2 (No. 10, Oct. 1998) (part I), 12 LAWYERS’ LIABILITY REVIEW 2 (No.
       11, Nov. 1998) (part II), 12 LAWYERS’ LIABILITY REVIEW 2 (No. 12, Oct. 1998) (part III).

Conflict Problems When Representing Members of Corporate Families, 72 NOTRE DAME LAW
       REVIEW 655 (1997).

Judges as Ambulance Chasers, 8 THE PROFESSIONAL LAWYER 14 (A.B.A., No. 8, 1997).

West Virginia Provides Model for Legal Discipline Across State Lines, 7 LEGAL OPINION LETTER
       1 (Washington Legal Foundation, No. 15, May 16, 1997).

The Influence of the American Law Institute’s Proposed Restatement of the Law Governing
       Lawyers, 1 PROFESSIONAL RESPONSIBILITY, LEGAL ETHICS, AND LEGAL EDUCATION
       NEWS 1, 4 (Federalist Society, No. 2, 1997).

Handed a Lesser Veto, 20 LEGAL TIMES (OF WASHINGTON, D.C.) 27, 28 (May 26, 1997).

Lips Unlocked: Attorney-Client Privilege and the Government Lawyer, 20 LEGAL TIMES (OF
      WASHINGTON, D.C.) 21-22, 28 (June 30, 1997).

The War Powers Act in Perspective, 2 MICHIGAN LAW & POLICY REVIEW 1 (1997).

The True Significance of Clinton vs. Jones, CHICAGO TRIBUNE, July 8, 1997, at 12, col. 1-6.

Can a President Be Imprisoned?, 20 LEGAL TIMES (OF WASHINGTON, D.C.) 22-23, 28 (July 21,
      1997).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20                Page 54 of 83 PageID 85
                              - 28 -                                    Ronald D. Rotunda


The Americans with Disabilities Act, Bar Examinations, and the Constitution: A Balancing Act,
      66 THE BAR EXAMINER 6 (No. 3, August, 1997).

Permanent Disbarment: A Market Oriented Proposal, 9 THE PROFESSIONAL LAWYER 2 (ABA,
      No. 9, Nov. 1997) (with Mary Devlin).

White House Counsel and the Attorney Client Privilege, 1 PROFESSIONAL RESPONSIBILITY,
      LEGAL ETHICS, AND LEGAL EDUCATION NEWS 1 (Federalist Society, No. 3, 1997).

When Witnesses Are Told What to Say, WASHINGTON POST, January 13, 1998, at A15, col. 2-4
     (with Lester Brickman).

Eastern European Diary: Constitution-Building in the Former Soviet Union, 1 THE GREEN BAG,
       2d SERIES 163 (Winter 1998).

The Chemical Weapons Convention: Political and Constitutional Issues, 15 CONSTITUTIONAL
      COMMENTARY 131 (1998).

Reporting Sensational Trials: Free Press, a Responsible Press, and Cameras in the Courts, 3
       COMMUNICATIONS LAW AND POLICY 295 (No. 2, Spring, 1998).

Gauging the Impact of the Proposed Restatement of the Law Governing Lawyers, 9 THE
      PROFESSIONAL LAWYER 2 (ABA, No.2, 1998).

Is the Flat Tax Dead?, CHICAGO TRIBUNE, April 15, 1998, at § 1, p. 17, col. 1-3.

Epilogue, in PRIME TIME LAW: FICTIONAL TV LAWYERS AND THEIR IMPACT ON AMERICA —
       FROM PERRY MASON AND L.A. LAW TO LAW & ORDER AND ALLY MCBEAL 265 (Robert M.
       Jarvis & Paul R. Joseph, eds., Carolina Academic Press, 1998).

New Respectability, New Freedom, 144 CHICAGO DAILY LAW BULLETIN 25, 35 (April 25, 1998).

Resurrecting Federalism Under the New Tenth and Fourteenth Amendments, 29 TEXAS TECH
       LAW REVIEW 953 (1998).

Competitive Bidding Would End ‘Pay-to-Play,’ 20 NATIONAL LAW JOURNAL A23 (June 29,
      1998).

Remarks on School Choice, in Marshall J. Breger & David M. Gordis, eds., VOUCHERS FOR
      SCHOOL CHOICE: CHALLENGE OR OPPORTUNITY? — AN AMERICAN JEWISH REAPPRAISAL
      82 (Wilstein Institute of Jewish Policy Studies, 1998).

The Power of Congress Under Section 5 of the Fourteenth Amendment after City of Boerne v.
      Flores, 32 INDIANA LAW REVIEW 163 (1998).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 55 of 83 PageID 86
                              - 29 -                                   Ronald D. Rotunda


Innovative Legal Billing, Alternatives to Billable Hours, and Ethical Hurdles, published in,
       LEGAL ETHICS: ACCESS TO JUSTICE (1998) (Hofstra University School of Law
       Conference on Legal Ethics), 2 JOURNAL OF THE INSTITUTE FOR THE STUDY OF LEGAL
       ETHICS 1701 (1999).

The Legal Profession and the Public Image of Lawyers, 23 THE JOURNAL            OF THE   LEGAL
      PROFESSION 51 (1999).

Moving from Billable Hours to Fixed Fees: Task-Based Billing and Legal Ethics, 47 UNIVERSITY
      OF KANSAS LAW REVIEW 819 (1999).

Multidisciplinary Practice: An Idea Whose Time Has Come, 3 PROFESSIONAL RESPONSIBILITY,
       LEGAL ETHICS, AND LEGAL EDUCATION NEWS 1 (Federalist Society, No. 2, 1999).

Subsidized Speech for the Rich, CHICAGO TRIBUNE, Dec. 12, 1999, at § 1, p.23.

Presidential Pardon for Elian?, WASHINGTON TIMES, Dec. 28, 1999, at A17.

Independent Counsel and the Charges of Leaking: A Brief Case Study, 68 FORDHAM LAW
       REVIEW 869 (1999).

Let Nothing You Display: Making Room for Religion in Public Forums, LEGAL TIMES (OF
      WASHINGTON, D.C.), Jan. 3, 2000, at pp. 43, 45.

Another Clinton Victim: The Integrity of the Federal Courts, WALL STREET JOURNAL, March 20,
      2000, at p. A35, reprinted in, volume 6, WHITEWATER: IMPEACHMENT AFTERMATH,
      ELECTION 2000 (Dow Jones & Co., 2001), at 145.

Teaching Legal Ethics a Quarter of a Century After Watergate, 51 HASTINGS LAW JOURNAL 661
       (2000).

The Long Gavel: In Class Actions, State Judges Are Trumping Other Jurisdictions’ Laws, LEGAL
      TIMES (of Washington, D.C.), May 15, 2000, at 67, 69.

Making Work for Lawyers, THE SCRIPPS HOWARD NEWS SERVICE (distributed to over 400
      subscriber newspapers), Friday, July 7, 2000.

Rated V for Violence, LEGAL TIMES (of Washington, D.C.), August 14, 2000, at p. 68.

The FTC Report on Hollywood Entertainment, 1 FREE SPEECH & ELECTION LAW GROUP NEWS
      (Federalist        Society,       Sept.        15,     2000),        http://www.fed-
      soc.org/Publications/practicegroupnewsletters/PG%20Links/rotunda.htm

Constitutional Problems with Enforcing the Biological Weapons Convention, CATO FOREIGN
       POLICY BRIEFING (No. 61, September 28, 2000), http://www.cato.org/pubs/fpbriefs/fpb-
       061es.html .
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 56 of 83 PageID 87
                              - 30 -                                  Ronald D. Rotunda


The Bar and the Legal Academy, in THE RULE OF LAW IN THE WAKE OF CLINTON 207-29 (Roger
      Pilon, ed. Cato Institute 2000).

Should States Sue the Entertainment Industry as They Did Big Tobacco?, 16 INSIGHT ON THE
       NEWS 41, 43 (Oct. 30, 2000) (debate with Charlie Condon, the Attorney General of South
       Carolina).

The Benefits of School Vouchers, NATIONAL LAW JOURNAL, Oct. 23, 2000, at A17.

How the Electoral College Works, and Why It Works Well, KNIGHT-RIDDER NEWSPAPER CHAIN
      (distributed to over 400 subscriber newspapers), Friday, Nov. 15, 2000; e.g., Electoral
      College Works Well, THE PRESS OF ATLANTIC CITY, Nov. 15, 2000, at p. A13, 2000
      (Westlaw) WLNR 7545816.

The Equal-Protection Clause: A Field Day for Misleading Statistics, in NATIONAL REVIEW ON
      LINE, Nov. 15, 2000, http://www.nationalreview.com/comment/comment111500f.shtml .

Simply Unconstitutional: How Hand Counting Violates Due Process, in NATIONAL REVIEW ON
       LINE, Nov. 16, 2000, http://www.nationalreview.com/comment/comment111600f.shtml

Let Legislature Decide, USA TODAY, November 21, 2000, at 16A.

What it Takes to Win: Using the Psychic Hotline to Decide Contested Races, CHICAGO TRIBUNE,
       November 26, 2000, at § 1, p. 19.

Don’t Blame Movies, WASHINGTON POST, Dec. 1, 2000, at A35.

From the Supremes to Seminole, in NATIONAL REVIEW ON LINE, Dec. 5, 2000,
     http://www.nationalreview.com/comment/comment120500a.shtml

Changing the Election Law, Again, in NATIONAL REVIEW ON LINE, Dec. 9, 2000,
      http://www.nationalreview.com/comment/comment120800c.shtml

Rubbish about Recusal, WALL STREET JOURNAL, December 13, 2000, at A26.

The Partisanship Myth, THE CHRISTIAN SCIENCE MONITOR, December 15, 2000, at 11.

Court Correctly Overrules Granholm, DETROIT NEWS, Jan. 30, 2001, at p. 11A.

A Few Modest Proposals to Reform the Law Governing Federal Judicial Salaries, 12 THE
     PROFESSIONAL LAWYER 1 (A.B.A., Fall 2000).

The New States’ Rights, the New Federalism, the New Commerce Clause, and the Proposed New
      Abdication, 25 OKLAHOMA CITY UNIVERSITY LAW REVIEW 869 (2000).
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20             Page 57 of 83 PageID 88
                              - 31 -                                 Ronald D. Rotunda


Judicial Comments on Pending Cases: The Ethical Restrictions and the Sanctions – A Case
       Study of the Microsoft Litigation, 2001 UNIVERSITY OF ILLINOIS LAW REVIEW 611
       (2001).

Lawyer Advertising and the Philosophical Origins of the Commercial Speech Doctrine, 36
      UNIVERSITY OF RICHMOND LAW REVIEW 91 (2002) (Allen Chair Symposium of 2001).

No POWs: Unlawful Combatants, American Law, and the Geneva Convention, NATIONAL
     REVIEW ONLINE, Jan. 29, 2002, http://www.nationalreview.com/comment/comment-
     rotunda012902.shtml .

The Role of Ideology in Confirming Federal Court Judges, 15 GEORGETOWN JOURNAL OF LEGAL
      ETHICS 127 (2001).

The Commerce Clause, the Political Question Doctrine, and Morrison, 18 CONSTITUTIONAL
      COMMENTARY 319 (2001).

ABA-Recommended Nominees Deserve Hearings, CHICAGO SUN-TIMES, May 5, 2002, at 37.

Monitoring the Conversations of Prisoners, 13 THE PROFESSIONAL LAWYER 1 (ABA, No. 3,
      2002).

City’s O’Hare Strategy Flouts Constitution, CHICAGO DAILY LAW BULLETIN, June 14, 2002, at p.
        5.

Federalizing the Windy City, NATIONAL REVIEW ONLINE, June                       18,   2002,
      http://www.nationalreview.com/comment/comment-rotunda061802.asp

The Eleventh Amendment, Garrett, and Protection for Civil Rights, 53 ALABAMA LAW REVIEW
       1183 (2002).

Statement before the Senate Committee Hearings on the Judicial Nomination Process, 50 DRAKE
       LAW REVIEW 523 (2002).

Judicial Campaigns in the Shadow of Republican Party v. White, 14 THE PROFESSIONAL
       LAWYER 2 (ABA, No. 1, 2002).

Judicial Elections, Campaign Financing, and Free Speech, 2 ELECTION LAW JOURNAL 79 (No.1,
       2003).

The Implications of the New Commerce Clause Jurisprudence: An Evolutionary or
     Revolutionary Court?, 55 ARKANSAS LAW REVIEW 795 (2003).

Pravo na svobody slova v voennoe vremiz v knostitutsii SShA: istoki i evoliutsiia, PRAVO I
      ZAKONODATEL’STVO, 2003, No. 2, c. 63-65; The Right of Freedom of Speech in Wartime
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 58 of 83 PageID 89
                              - 32 -                                   Ronald D. Rotunda


       in the Constitution of the USA: Sources And Evolution, LAW     AND   LEGISLATION, 2003,
       No. 2, pp. 63-65.

Before Changing the Law, Look at SBC’s Record and Credibility, CHAMPAIGN NEWS-GAZETTE,
       April 13, 2003, at B1, B4.

Yet Another Article on Bush v. Gore, 64 OHIO STATE LAW JOURNAL 283 (2003).

SBC’s Secessionist Gambit Deserved to Fail, CHICAGO TRIBUNE, June 15, 2003, at p. C9.

A Preliminary Empirical Inquiry into the Connection between Judicial Decision Making and
       Campaign Contributions to Judicial Candidates, 14 THE PROFESSIONAL LAWYER 16
       (ABA, No. 2, 2003).

Senate Rules to Keep Filibusters, CHICAGO SUN-TIMES, July 4, 2003, at p. 29.

The Perceived Connection between Judicial Decision Making and Judicial Campaign
     Contributions: Some Preliminary Data, THE REPUBLICAN LAWYER (July, 2003),
     http://www.rnla.org/rotunda.doc

Book Review: Democracy by Decree, 23 CATO JOURNAL: AN INTERDISCIPLINARY JOURNAL            OF
      PUBLIC POLICY ANALYSIS 155 (No. 1, Spring-Summer 2003).

Appearances Can Be Deceiving: Should the Law Worry About Campaign Money Looking Dirty
      When the Facts Show That the System’s Clean?, THE LEGAL TIMES, Sept. 15, 2003, at p.
      84.

Found Money: IOLTA, Brown v. Legal Foundation of Washington, and the Taking of Property
      without the Payment of Compensation, 2002-2003 CATO SUPREME COURT REVIEW 245
      (2003).

SBC Tries Time-Worn Corporate Power Grab, CHICAGO SUN-TIMES, Nov. 22, 2003, p. 16.

Media Accountability in Light of the First Amendment, 21 SOCIAL PHILOSOPHY & POLICY 269
      (Cambridge University Press, No. 2, 2004), reprinted in, ELLEN FRANKEL PAUL, FRED D.
      MILLER JR., & JEFFREY PAUL, eds., FREEDOM OF SPEECH (Cambridge U. Press 2004).

Duck Hunting Benchmarks, THE WASHINGTON TIMES, March 28, 2004, at B4.

Election-Year Hunting: Should Scalia Recuse Himself from Cheney-Related Cases?, NATIONAL
       REVIEW ONLINE, March 30, 2004,
       http://nationalreview.com/comment/rotunda200403300900.asp

To Hasten Iraq Democracy, Put Wells in People’s Hands, ATLANTA JOURNAL-CONSTITUTION,
      May 14, 2004, at A19.
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 59 of 83 PageID 90
                              - 33 -                                  Ronald D. Rotunda


Judicial Impartiality and Judicial Campaign Contributions: Evaluating the Data, 5 ENGAGE:
       THE JOURNAL OF THE FEDERALIST SOCIETY’S PRACTICE GROUPS 122 (Issue 1, April
       2004).

Due Process and the Role of Legal Counsel in the War on Terror, 5 ENGAGE: THE JOURNAL OF
      THE FEDERALIST SOCIETY’S PRACTICE GROUPS 131 (Issue 2, October 2004).

The Political Question Doctrine in the United States, in GRENZEN AAN DE RECHTSPRAAK?
      POLITICAL QUESTION, ACTE DE GOUVERNEMENT EN RECHTERLIJK INTERVENTIONISME 1-38,
      vol. 9, Publikaties Van De Staatsrechtkring Staatsrechtsconferenties (P.P.P.
      Bouvend’Eert, P.M. van den Eijndem, & C.A.J.M. Kortmann, eds.) (Kluwer, 2004).

Is There Hope for Iraq’s Post-Occupation Government?, 13 COSMOS: JOURNAL OF THE COSMOS
       CLUB OF WASHINGTON, D.C. 65 (2004).

Iraq on the Way to Its New Constitution, 8 THE GREEN BAG, 2D SERIES 163 (Autumn 2004).

Symposium, IRAQ AND ITS NEW CONSTITUTION 23, 53, 76 (Bilkent University & Foreign Policy
      Institute, Ankara, 2004).

Veto Power, in THE OXFORD COMPANION TO THE SUPREME COURT OF THE UNITED STATES 1047
       (Oxford U. Press, 2nd ed. 2005).

A Shaky Ethics Charge, WASHINGTON POST, September 6, 2005, at p. A25.

The Privileges and Immunities Clause, in THE HERITAGE GUIDE TO THE CONSTITUTION, p. 269
       (Regnery Publishing, Inc. Washington, DC 2005) (member of Editorial Advisory Board).

Opinion Letter on Judicial Ethics, 6 ENGAGE: THE JOURNAL      OF THE   FEDERALIST SOCIETY’S
      PRACTICE GROUPS 122 (Issue 2, October 2005).

Alleged Conflicts of Interest Because of the “Appearance of Impropriety,” 33 HOFSTRA L. REV.
       1141 (2005).

Frische Datteln für die Häftlinge, SUEDDEUTSCHE ZEITUNG (Germany), January 2, 2006, at p. 2.

Guantanamo, Another Story, The Republican Lawyer (January                       15,   2006),
      http://www.rnla.org/Newsletter/ViewArticle.asp?ArticleID=179

Click for Collected Wisdom, THE LEGAL TIMES, May 8, 2006, at 46.

The Propriety of a Judge’s Failure to Recuse When Being Considered for Another Position, 19
      GEORGETOWN JOURNAL OF LEGAL ETHICS 1187 (2006).

There’s No Future in the Past of Campaign Finance: The Latest Decision Displays A Badly
       Fractured    Court,     NATIONAL    REVIEW     ONLINE,     June     28,    2006,
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20             Page 60 of 83 PageID 91
                              - 34 -                                 Ronald D. Rotunda


       http://article.nationalreview.com/?q=NDE1MjZhZWNiMWIyNDhlMzI5MzE4YjFkYm
       QxNzc4ZGY .

CMS Information Policy Under Medicare “Part D” Creates 1st Amendment Problems, 21
     LEGAL BACKGROUNDER (Washington Legal Foundation, No. 21, July 7, 2006).

Judicial Ethics, the Appearance of Impropriety, and the Proposed New ABA Judicial Code (The
       Howard Lichtenstein Lecture in Legal Ethics), 34 HOFSTRA LAW REVIEW 1337 (2006).

The Courts Need This Watchdog, WASHINGTON POST, Dec. 21, 2006, at A29.

The Detainee Cases of 2004 and 2006 and their Aftermath, 57 SYRACUSE LAW REVIEW 1 (2006).

The Case for a Libby Pardon, WALL STREET JOURNAL, March 7, 2007, at A17.

Income Mobility and Income Tax Revenue Since the Tax Cuts, THE REPUBLICAN LAWYER (April
      2007), http://www.rnla.org/Newsletter/ViewArticle.asp?ArticleID=232 .

Remembering Father Robert F. Drinan, S.J., 20 GEORGETOWN JOURNAL OF LEGAL ETHICS 203
     (2007).

Holding Enemy Combatants in the Wake of Hamdan, 8 ENGAGE: THE JOURNAL                OF THE
      FEDERALIST SOCIETY’S PRACTICE GROUPS 52 (Issue 3, June 2007).

Teaching Professional Responsibility and Ethics, 51 ST. LOUIS UNIVERSITY LAW JOURNAL 1223
       (2007).

Rudy     Thinks    FAST,      THE     AMERICAN        SPECTATOR,   January     25,    2008,
       http://www.spectator.org/dsp_article.asp?art_id=12633

Age Has Not Withered Him, THE LEGAL TIMES, July 7, 2008, at 46.

Teaching Professional Responsibility and Ethics, in P. L. Jayanthi Reddy, ed., BENCH AND BAR
       ETHICS 3 (Amicus Books, Icfai University Press, Hyderabad, India 2007-2008).

Foreword, in Paul Benjamin Linton, ABORTION UNDER STATE CONSTITUTIONS: A STATE-BY-
      STATE ANALYSIS xix –xxi (Carolina Academic Press, Durham, N.C., 2008).

Impact, in Sandarshi Gunawardena & Karen Rosenblum, DIVERSITY        AT   MASON 14 (George
       Mason U. 2008).

Simplify, Simply: A Mantra for Transcendentalists and Tax Reformers Alike, LOS ANGELES
       DAILY JOURNAL, Oct. 1, 2008, at p. 6.

Dormant Commerce Clause, 2 ENCYCLOPEDIA OF THE SUPREME COURT OF THE UNITED STATES
     (Ed., David S. Tanenhaus) (Detroit: Macmillan Reference USA, 2009), at pp. 52-54.
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 61 of 83 PageID 92
                              - 35 -                                  Ronald D. Rotunda


A Modern Day Bleak House: The Legal Inheritance of Anna Nicole Smith, THE AMERICAN
     SPECTATOR, March 2009, at 32-36.

Some Strings Attached: Is the Stimulus Law Constitutional?, CHICAGO TRIBUNE, March 15,
      2009, at 29.

The Right of Free Speech, Regardless Of What Is Spoken, THE PANTHER (Chapman University
       Newspaper), at p. 13 (March 23, 2009).

Was Madoff Good for the Economy?, CHICAGO TRIBUNE, April 3, 2009, at 49.

The Orange Grove: U.S. Imports of Lawsuits Rising, ORANGE COUNTY REGISTER, June 30,
     2009.

Kenneth W. Starr: A Biography, THE YALE BIOGRAPHICAL DICTIONARY OF AMERICAN LAW 510
      (Roger K. Newman, ed., Yale U. Press, 2009).

An Unconstitutional Nobel, THE WASHINGTON POST, Oct. 16, 2009, at A23 (with J. Peter Pham).

Judicial Transparency, Judicial Ethics, and a Judicial Solution: An Inspector General for the
       Courts, 41 LOYOLA U. CHICAGO L.J. 301 (2010).

Judicial Disqualification in the Aftermath of Caperton v. A.T. Massey Coal Co., 60 SYRACUSE
       LAW REVIEW 247 (2010).

Campaign Disclosure Can Go too Far, SACRAMENTO BEE, February 6, 2010, at p. 11A.

The Efforts to Disbar Bush Lawyers, in NATIONAL REVIEW ON LINE, March 4, 2010,
      http://bench.nationalreview.com/post/?q=ZjhiMTk2MGY0ZjFiOTczZjg4ODhhODI5MD
      QwMzczYWU=

Repealing the First Amendment, WASHINGTON EXAMINER, April 14, 2010,
       http://www.washingtonexaminer.com/opinion/columns/OpEd-Contributor/Repealing-the-
       First-Amendment-90851704.html#ixzz0l6TO2qIK

What Can Congress Make You Do?, ORANGE COUNTY REGISTER, May 23, 2010, at p. C2,
      http://www.ocregister.com/articles/congress-75386-ocprint-buy-insurance.html

Birthright Citizenship Benefits the Country, CHICAGO TRIBUNE, Sept. 16, 2010, at p. 21,
        http://www.chicagotribune.com/news/opinion/ct-oped-0916-birthright-
        20100916,0,4594378.story

What Are D.C. Police Doing Enforcing Shariah Law?, PAJAMAS MEDIA, Sept. 16, 2010,
      http://pajamasmedia.com/blog/what-are-d-c-police-doing-enforcing-sharia-
      law/?singlepage=true
   Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 62 of 83 PageID 93
                               - 36 -                                   Ronald D. Rotunda


A New Look at the Federal Suit against Arizona’s Immigration Law, PAJAMAS MEDIA, Oct. 5,
      2010,     http://pajamasmedia.com/blog/a-new-look-at-the-federal-suit-against-arizonas-
      immigration-law/?singlepage=true

The Point of No Return, WASHINGTON TIMES, Oct. 10, 2010, at p. B3.

Can Congress Ban People from Threatening to Burn The Quran?, ATLANTA JOURNAL-
     CONSTITUTION, Oct. 14, 2010, at p. 21A.

Congressional Silence Hurts Immigrants, THE PANTHER (Chapman University Newspaper), at p.
      11 (October 25, 2010).

Justice       O'Connor’s   Robo     Call    Apology,     AOL     NEWS,     Oct.    28,    2010,
          http://www.aolnews.com/discuss/opinion-justice-oconnors-robo-call-apology-isnt-
          enough/19693741#gcpDiscussPageUrlAnchor .

What's Wrong with Oklahoma's Shariah Amendment?, AOL NEWS, Nov. 30, 2010,
      http://www.aolnews.com/opinion/article/opinion-whats-wrong-with-oklahomas-shariah-
      amendment/19737155

Judicial Disqualification When a Solicitor General Moves to the Bench, 11 ENGAGE: THE
       JOURNAL OF THE FEDERALIST SOCIETY’S PRACTICE GROUPS 94 (Issue 3, Nov. 2010),
       http://www.fed-soc.org/publications/pubid.2067/pub_detail.asp

Eat Your Spinach, Says Nanny State, 33 NATIONAL LAW JOURNAL 39 (#19, Jan. 10, 2011),
      http://www.law.com/jsp/nlj/PubArticleNLJ.jsp?id=1202477337422&Each_your_spinach
      _says_nanny_state

Trying to Codify Caperton, 42 MCGEORGE LAW REVIEW 95 (2010)(Judicial Ethics Symposium).

Equal Employment Opportunities for Female Prison Guards, NATIONAL LAW JOURNAL, Feb. 7,
      2011,
      http://www.law.com/jsp/nlj/PubArticleNLJ.jsp?id=1202480379005&rss=nlj&slreturn=1
      &hbxlogin=1

Stern v. Marshall, and the Power of Bankruptcy Courts to Issue Final Orders on All Compulsory
        Counterclaims, 23 BNA BANKRUPTCY LAW REPORTER 230 (Feb. 24, 2011)

Resolving Client Conflicts by Hiring “Conflicts Counsel,” 62 HASTINGS LAW JOURNAL 677
       (2011).

We Do Declare: Libya and the United States Constitution, NATIONAL REVIEW ONLINE, March
     24, 2011, http://www.nationalreview.com/articles/262940/we-do-declare-kathryn-jean-
     lopez?page=7 .
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 63 of 83 PageID 94
                              - 37 -                                   Ronald D. Rotunda


Constitutionalizing Judicial Ethics: Judicial Elections after Republican Party v. White,
       Caperton, and Citizens United, 64 U. ARKANSAS LAW REV. 1 (2011)(Hartman-Hotz
       Distinguished Lecture).

Transparenţa Judiciară, Etica Judiciară şi o Soluţie Judiciară, REVISTA FORUMUL
      JUDECĂTORILOR 16 (No. 2, 2011).

The Intellectual Forebears of Citizens United, 16 NEXUS 113 ((2010-2011).

Are     Capitalists Happier?, REUTERS, Aug. 12, 2011, http://blogs.reuters.com/great-
         debate/2011/08/12/are-capitalists-happier/ (co-authored with Vernon Smith, 2002 Nobel
         Laureate in Economics, & Bart Wilson), reprinted in, e.g., THE DAILY STAR (Dhaka,
         Bangladesh), Aug. 15, 2011; ETHIOPIAN REVIEW, Aug. 12, 2011.

Lawyers: Why We Are Different and Why We Are the Same: Creating Structural Incentives in
      Large Law Firms to Promote Ethical Behavior – In-House Ethics Counsel, Bill Padding,
      and In-House Ethics Training, 44 AKRON LAW REV. 679 (2011)(Miller-Becker
      Professional Responsibility Distinguished Lecture Series), reprinted in, 61 DEFENSE LAW
      JOURNAL (Aug. 2012).

Does ObamaCare, As Written, Prevent Congress From Repealing It?, FOXNEWS.COM (Oct. 28,
      2011, http://www.foxnews.com/opinion/2011/10/27/does-obamacare-prevent-congress-
      from-repealing-it/

Perry        Is      Right     on     Immigration,      NATIONAL        REVIEW        ONLINE,
         http://www.nationalreview.com/corner/281735/perry-right-immigration-ronald-d-rotunda
         (Oct. 31, 2011).

Kagan’s Recusal from ObamaCare, WASHINGTON TIMES, Dec. 15,                              2011,
      http://www.washingtontimes.com/news/2011/dec/15/kagan-must-recuse-from-
      obamacare-case/ .

Evidence Mounts against Justice Kagan for Recusal in ObamaCare Suit, FOXNEWS.COM (Jan.
       26,     2012),    http://www.foxnews.com/opinion/2012/01/26/evidence-mounts-against-
       justice-kagan-for-recusal-in-obamacare-suit/

Kagan Should Recuse from ObamaCare Case, WASHINGTON EXAMINER, Feb. 14, 2012,
      http://washingtonexaminer.com/kagan-should-recuse-from-obamacare-
      case/article/269386

Supreme Court Justice Elena Kagan and the Obamacare Constitutional Challenge, JUDICIAL
      WATCH SPECIAL REPORT, March 2012.

Obamacare vs. Conscientious Beliefs, ORANGE COUNTY REGISTER, March 28, 2012,
     http://www.ocregister.com/opinion/government-346533-religious-federal.html
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 64 of 83 PageID 95
                              - 38 -                                  Ronald D. Rotunda


Lessons of Watergate, 54 ORANGE COUNTY LAWYER 19 (April 2012).

Prosecutorial and Judicial Misconduct, NATIONAL LAW JOURNAL, p. 42 (April 30, 2012)(with
      Alan Dershowitz), reprinted in, THE JERUSALEM POST, May 13, 2012.

The Wrong Legal "Help" for NY's Poor, NEW YORK POST, June 1, 2012.

ObamaCare Legal Battles Not Over, ORANGE COUNTY REGISTER, Sept. 27, 2012, at p. 9,
     http://www.ocregister.com/opinion/ipab-372820-congress-proposal.html

Obama Tax-raising Against JFK precedent: Hiking Rates Will Lose Money, WASHINGTON
     TIMES, Dec. 13, 2012, http://www.washingtontimes.com/news/2012/dec/12/obama-tax-
     raising-against-jfk-precedent/

Geithner’s “Story of Inflation,” ORANGE COUNTY REGISTER, Jan. 5, 2013,
       http://www.ocregister.com/opinion/inflation-382532-comic-geithner.html

Blaming Hollywood for Gun Violence Doesn’t Work, WASHINGTON TIMES, Feb. 20, 2013,
      http://www.washingtontimes.com/news/2013/feb/20/blaming-hollywood-for-gun-
      violence-doesnt-work/

Exporting American Freedoms, in MODEL, RESOURCE, OR OUTLIER? WHAT EFFECT HAS THE U.S.
       CONSTITUTION HAD ON THE RECENTLY ADOPTED CONSTITUTIONS OF OTHER NATIONS?, at
       12 (Heritage Foundation, May 17, 2013),
       http://www.heritage.org/research/lecture/2013/05/model-resource-or-outlier-what-effect-
       has-the-us-constitution-had-on-the-recently-adopted-constitutions-of-other-nations

‘What did he know, and when did he know it?’, WASHINGTON TIMES, June 5, 2013,
       http://www.washingtontimes.com/news/2013/jun/5/what-did-he-know-and-when-did-he-
       know-it/?utm_source=RSS_Feed&utm_medium=RSS

Egypt's Constitutional Do-Over: This Time Around, Take a Closer Look at America's Bill of
       Rights, WALL STREET JOURNAL, JULY 17, 2013, at p. A13,
       http://online.wsj.com/article/SB10001424127887323740804578601383340547860.html?
       mod=WSJ_Opinion_LEFTTopOpinion#articleTabs%3Darticle

On the Health-Care Mandate, Obama Reaches Beyond the Law, WASHINGTON POST, July 18,
       2013, http://www.washingtonpost.com/opinions/on-the-health-care-mandate-obama-
       reaches-beyond-the-law/2013/07/18/d442aefc-efb4-11e2-a1f9-ea873b7e0424_story.html

The Boston Strangler, the Classroom and Me, WALL STREET JOURNAL, JULY 26, 2013,
      http://online.wsj.com/article/SB10001424127887324783204578623714232084132.html?
      KEYWORDS=rotunda
  Case 3:20-mc-00043-B Document 4 Filed 06/29/20              Page 65 of 83 PageID 96
                              - 39 -                                  Ronald D. Rotunda


Generous Pensions Give New Meaning to 'If It's too Good to Be True,' FORBES MAGAZINE, Sept.
      27, 2013, http://www.forbes.com/sites/realspin/2013/09/27/generous-pensions-give-new-
      meaning-to-if-its-too-good-to-be-true/

Applying the Revised ABA Model Rules in the Age of the Internet: The Problem of Metadata, 52
       HOFSTRA LAW REVIEW 175 (2013).

On Deep Background 41 Years Later: Roe v. Wade, CHICAGO TRIBUNE, Jan. 22, 2014.

Congress Cannot Stop the Exporting of American Oil, THE HILL: THE HILL’S FORUM FOR
      LAWMAKERS AND POLICY PROFESSIONALS, Jan. 27, 2014.

Congress and Lois Lerner in Contempt, DAILY CALLER, April 10, 2014.

Using the State to Bully Dissidents, VERDICT: LEGAL ANALYSIS AND COMMENTARY FROM
       JUSTIA, April 24, 2014.

Endangering Jurors in a Terror Trial, WALL STREET JOURNAL, May 2, 2014, at p. A13.
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 66 of 83 PageID 97
                                - 40 -                                   Ronald D. Rotunda


 Other Activities:
March-April, 1984, Expert Witness for State of Nebraska on Legal Ethics at the Impeachment
      Trial of Nebraska Attorney General Paul L. Douglas (tried before the State Supreme
      Court; the first impeachment trial in nearly a century).

July 1985, Assistant Chief Counsel, State of Alaska, Senate Impeachment Inquiry of Governor
       William Sheffield, (presented before the Alaskan Senate).

Speaker at various ABA sponsored conferences on Legal Ethics; Speaker at AALS workshop
      on Legal Ethics; Speaker on ABA videotape series, “Dilemmas in Legal Ethics.”

Interviewed at various times on Radio and Television shows, such as MacNeil/Lehrer News
        Hour, Firing Line, CNN News, CNN Burden of Proof, ABC’s Nightline, National
        Public Radio, News Hour with Jim Lehrer, Fox News, etc.

1985--1986, Reporter for Illinois Judicial Conference, Committee on Judicial Ethics.

1981-1986, Radio commentator (weekly comments on legal issues in the news), WILL-AM
      Public Radio.

1986-87, Reporter of Illinois State Bar Association Committee on Professionalism.

1987-2000, Member of Consultant Group of American Law Institute’s RESTATEMENT OF       THE
      LAW GOVERNING LAWYERS.

1986-1994, Consultant, Administrative Conference of the United States (on various issues
      relating to conflicts of interest and legal ethics).

1989-1992, Member, Bar Admissions Committee of the Association of American Law Schools.

1990-1991, Member, Joint Illinois State Bar Association & Chicago Bar Association
      Committee on Professional Conduct.

1991-1997, Member, American Bar Association Standing Committee on Professional
      Discipline.
      CHAIR, Subcommittee on Model Rules Review (1992-1997). [The subcommittee that I
             chaired drafted the MODEL RULES FOR LAWYER DISCIPLINARY ENFORCEMENT
             that the ABA House of Delegates approved on August 11, 1993.]

1992, Member, Illinois State Bar Association [ISBA] Special Committee on Professionalism;
      CHAIR, Subcommittee on Celebration of the Legal Profession.

Spring 1993, Constitutional Law Adviser, SUPREME NATIONAL COUNCIL OF CAMBODIA. I
       traveled to Cambodia and worked with officials of UNTAC (the United Nations
       Transitional Authority in Cambodia) and Cambodian political leaders, who were
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 67 of 83 PageID 98
                                - 41 -                                   Ronald D. Rotunda


       charged with drafting a new Constitution to govern that nation after the United Nations
       troop withdrawal.

1994-1997, LIAISON, ABA Standing Committee on Ethics and Professional Responsibility.

1994-1996, Member, Illinois State Bar Association [ISBA] Standing Committee on the
      Attorney Registration and Disciplinary Commission.

Winter 1996, Constitutional Law Adviser, SUPREME CONSTITUTIONAL COURT OF MOLDOVA.

        Under the auspices of the United States Agency for International Development, I
        consulted with the six-member Supreme Constitutional Court of Moldova in
        connection with that Court’s efforts to create an independent judiciary. The Court
        came into existence on January 1, 1996.

Spring 1996, Consultant, CHAMBER OF ADVOCATES, of the CZECH REPUBLIC.

        Under the auspices of the United States Agency for International Development, I
        spent the month of May 1996, in Prague, drafting Rules of Professional
        Responsibility for all lawyers in the Czech Republic. I also drafted the first Bar
        Examination on Professional Responsibility, and consulted with the Czech
        Supreme Court in connection with the Court’s proposed Rules of Judicial Ethics
        and the efforts of the Court to create an independent judiciary.

Consulted with (and traveled to) various counties on constitutional and judicial issues (e.g.,
       Romania, Moldova, Ukraine, Cambodia) in connection with their move to democracy.

1997-1999, Special Counsel, Office of Independent Counsel (Whitewater Investigation).

Lecturer on issues relating to Constitutional Law, Federalism, Nation-Building, and the Legal
       Profession, throughout the United States as well as Canada, Cambodia, Czech Republic,
       England, Italy, Mexico, Moldova, Romania, Scotland, Turkey, Ukraine, and Venezuela.

1998-2002, Member, ADVISORY COUNCIL TO ETHICS 2000, the ABA Commission considering
      revisions to the ABA Model Rules of Professional Conduct.

2000-2002, Member, ADVISORY BOARD TO THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS
      (This Board was charged with removing any remaining vestiges of organized crime to
      influence the Union, its officers, or its members.) This Board was part of “Project
      RISE” (“Respect, Integrity, Strength, Ethics”).

2001-2008, Member, Editorial Board, CATO SUPREME COURT REVIEW.

2005-2006, Member of the Task Force on Judicial Functions of the Commission on Virginia
      Courts in the 21st Century: To Benefit All, to Exclude None
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20               Page 68 of 83 PageID 99
                                - 42 -                                   Ronald D. Rotunda


July, 2007, Riga, Latvia, International Judicial Conference hosted by the United States
       Embassy, the Supreme Court of Latvia, and the Latvian Ministry of Justice. I was one
       of the main speakers along with Justice Samuel Alito, the President of Latvia, the Prime
       Minister of Latvia, the Chief Justice of Latvia, and the Minister of Justice of Latvia

Since 1994, Member, Publications Board of the ABA Center for Professional Responsibility;
       vice chair, 1997-2001.

Since 1996, Member, Executive Committee of the Professional Responsibility, Legal Ethics &
       Legal Education Practice Group of the Federalist Society; Chair-elect, 1999; Chair,
       2000

Since 2003, Member, Advisory Board, the Center for Judicial Process, an interdisciplinary
       research center (an interdisciplinary research center connected to Albany Law School
       studying courts and judges)

Since 2012, Distinguished International Research Fellow at the World Engagement Institute, a
       non-profit, multidisciplinary and academically-based non-governmental organization
       with the mission to facilitate professional global engagement for international
       development and poverty reduction, http://www.weinstitute.org/fellows.html

Since 2014, Associate Editor of the Editorial Board, THE INTERNATIONAL JOURNAL OF
      SUSTAINABLE HUMAN SECURITY (IJSHS), a peer-reviewed publication of the World
      Engagement Institute (WEI)

Since 2014, Member, Board of Directors of the Harvard Law School Association of Orange
       County

Since 2014, Member, Editorial Board of THE JOURNAL OF LEGAL EDUCATION (2014 to 2016).
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 69 of 83 PageID 100
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 70 of 83 PageID 101
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 71 of 83 PageID 102
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 72 of 83 PageID 103
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 73 of 83 PageID 104
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 74 of 83 PageID 105
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 75 of 83 PageID 106
Case 1:13-cv-20610-CMA Document 156 Entered on FLSD Docket 06/11/2014 Page 1 of 2
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20 Page 76 of 83 PageID 107


                           UNITED STATES DISTRICT COURT
                           SO U TH ER N D ISTRICT O F FLO R ID A

                           C ASE N O .:13-2061B-C IV -A LTO N A G A

 LARRY K LAYM AN,

       Plaintiff,


 JUD ICIAL W A TC H ,IN C.,

       D efendant,


                                       VerdiftFprm
 W e,thejury,unanimously findasfollows:
 1. D o you find from a preponderance of the evidence that Plaintiff Larry
 K laym an w as defam ed by D efendantJudicialW atch?
              Y es             No

 (lfyouransweristsyes,''proceed to the nextquestion. lfthe answ er is Sino,''sign
 theverdictform.)
 2. D o you fnd from a preponderance of the evidence that Plaintiff Larry
 K laym an should be aw arded com pensatory dam ages against D efendant Judicial
 W atch?

              Y es    W
                     . -       No
 Ifyour answ er is dsY es,''
                                              OQ
              inwhatamount:$lS6!4r '                .
 (1fyouranswerisçdyes,''skip question 3 and proceed tùquestion 4.lfyouranswer
 ist<no ''proceedto question3.).
+ ** *
  Case 1:13-cv-20610-CMA Document 156 Entered on FLSD Docket 06/11/2014 Page 2 of 2
      Case 3:20-mc-00043-B Document 4 Filed 06/29/20 Page 77 of 83 PageID 108


    3. Do you tind from a preponderance of the evidence that Plaintiff Larry
    K laym an should be aw arded nom inaldam ages againstD efendantJudicialW atch?
                 Y es            No

    Ifyour answ er isSiY es7''

                 inwhatamount.$ Q                   .
    (Proceedto question 4.).
    4. U nder the circum stances of this case, state w hether you 5nd by clear and
    convincing evidence that punitive dam ages are w arranted against D efendant
    JudicialW atch:

                                 No

    lfyour answ er isdsY es,''
                                                  =<7
                 in whatam ount:$ Q S .
                                      )A nv         .




    Sosayweallthis (U dayofJune,2014.



                             .        Oregerson
Case 1:13-cv-20610-CMA Document 157 Entered on FLSD Docket 06/11/2014 Page 1 of 1
    Case 3:20-mc-00043-B Document 4 Filed 06/29/20 Page 78 of 83 PageID 109


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 13-20610-CIV-ALTONAGA

  LARRY KLAYMAN,

         Plaintiff,
  v.

  JUDICIAL WATCH, INC.,

        Defendant.
  _________________________/

                                         FINAL JUDGMENT

         THIS CAUSE came for trial before the Court and a jury, United States District Judge,

  Cecilia M. Altonaga, presiding, and the issues having been duly tried and the jury having duly

  rendered its verdict on June 10, 2014, it is

         ORDERED AND ADJUDGED that Judgment is entered in favor of Plaintiff, Larry

  Klayman, and against Defendant, Judicial Watch Inc., in the amount of $156,000.00 for

  compensatory damages and $25,000.00 for punitive damages, totaling $181,000.00, for which

  sum let execution issue. Requests for costs and attorneys’ fees shall not be submitted until after

  any post-trial motions are decided or an appeal is concluded, whichever occurs later. This

  judgment shall bear interest at the rate as prescribed by 28 U.S.C. section 1961, and shall be

  enforceable as prescribed by 28 U.S.C. sections 2001–2007, 28 U.S.C. sections 3001–3308, and

  Federal Rule of Civil Procedure 69(a). The Clerk shall mark this case closed.

         DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of June, 2014.


                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 79 of 83 PageID 110
Case 3:20-mc-00043-B Document 4 Filed 06/29/20   Page 80 of 83 PageID 111




Transcript of Thomas J. Fitton
                            Date: June 6, 2019
                          Case: Klayman -v- Fitton




  Planet Depos
  Phone: 888.433.3767
  Email:: transcripts@planetdepos.com
  www.planetdepos.com



      WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
       Case 3:20-mc-00043-B Document 4 Filed 06/29/20                                            Page 81 of 83 PageID 112
                                                             Transcript of Thomas J. Fitton                                        1 (1 to 4)

                                                              Conducted on June 6, 2019
                                                                      1                                                                         3
1              IN THE UNITED STATES DISTRICT COURT                          1                   A P P E A R A N C E S
2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
4    LARRY KLAYMAN,                  *                                      4       LARRY KLAYMAN, ESQUIRE
5              Plaintiff,            *                                      5       Klayman Law Group, P.A.
6       vs.                          *   Civil Action                       6       Suite 345
7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7       2020 Pennsylvania Avenue, Northwest
8              Defendant.            *                                      8       Washington, D.C.     20006
9                                                                           9       (310) 595-8088
10                                                                          10
11                                                                          11
12       Videotaped Deposition of THOMAS J. FITTON                          12
13                       Washington, D.C.                                   13   ON BEHALF OF THE DEFENDANT:
14                    Thursday, June 6, 2019                                14      RICHARD W. DRISCOLL, ESQUIRE
15                           3:06 p.m.                                      15      Driscoll & Seltzer
16                                                                          16      Suite 610
17                                                                          17      300 North Washington Street
18                                                                          18      Alexandria, Virginia     22314
19   Job No.: 247643                                                        19      (703) 822-5001
20   Pages 1 - 92                                                           20
21   Reported by:     Vicki L. Forman                                       21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25



                                                                      2                                                                         4
1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
3                                                                           3       Cole, Scott & Kissane, P.A.
4       Planet Depos                                                        4       Suite 120
5       Suite 950                                                           5       222 Lakeview Avenue
6       1100 Connecticut Avenue, Northwest                                  6       West Palm Beach, Florida     33401
7       Washington, D.C.     20036                                          7       (561) 383-9206
8       (888) 433-3767                                                      8       (Present via Telephone.)
9                                                                           9
10                                                                          10
11                                                                          11
12             Pursuant to agreement, before Vicki L.                       12   ALSO PRESENT:     Joannis Arsenis, Videographer
13   Forman, Court Reporter and Notary Public in and                        13
14   for the District of Columbia.                                          14
15                                                                          15
16                                                                          16
17                                                                          17
18                                                                          18
19                                                                          19
20                                                                          20
21                                                                          21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
     Case 3:20-mc-00043-B Document 4 Filed 06/29/20                         Page 82 of 83 PageID 113
                                            Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                             Conducted on June 6, 2019
                                                        41                                                           43
1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
9 raid, correct, in the media?                               9      MR. DRISCOLL: Objection to form.
10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
12     The Complaint is signed by James F                    12 attorney-client privilege.
13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
14 A His name is on the last page of the                     14    Q  So you don't know whether or not
15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
17 correct?                                                  17     MR. DRISCOLL: The communications between
18 A Yes.                                                    18 an in-house counsel and the President of the
19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
21 he not?                                                   21 question about the contents of the communication
22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
25 the other?                                                25 lawsuit. That does not apply in this context.
                                                        42                                                           44
1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
2 know if he had.                                            2 privilege.
3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
5     A Another abusive harassing question.                  5 sexual harassment complaint?
6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
7 You can go ahead and answer it.                            7 attorneys?
8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
11 him.                                                      11 Q Are you saying that you never told anyone
12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
13      MR. DRISCOLL: That's an interesting                  13 out of it.
14 question. The fact of the communication would not         14      Have you ever -- you have told other
15 be. The contents of it would be.                          15 people in addition to -- strike that.
16 A How I would know is my question of whether              16      You have told other people excluding
17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
19 to answer that one.                                       19 A You have to ask the question again.
20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
24 describing a process.                                     24 I'm saying you have told others who aren't
25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
     Case 3:20-mc-00043-B Document 4 Filed 06/29/20                         Page 83 of 83 PageID 114
                                           Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                            Conducted on June 6, 2019
                                                        45                                                           47
1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
3     A No, because that's not true. You weren't             3     A Yeah.
4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
6     Q After I sued you in this particular case             6 never published that particular issue, correct?
7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
12 not to answer.                                            12 reputation," do you see that?
13     MR. KLAYMAN: Certify it.                              13 A Yes.
14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
19 affidavit which is --                                     19 document speaks for itself.
20 A Exhibit 3.                                              20 A The document speaks for itself.
21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
22 paragraph seven where it says "I have no                  22 fine.
23 recollection of ever having any communication with        23 A You're mischaracterizing it.
24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                        46                                                           48
1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
2 communication with Roger Stone. It just says that          2 the question. Did he ever --
3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
4    A That's correct.                                       4 that I want to ask, Mr. --
5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
7 have no specific recollection and we would contest         7      Do you see the statements in the last
8 that?                                                      8 sentence of paragraph eight where it says "To
9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
13 You're just saying you don't have a recollection          13 conduct, do you see that?
14 of ever having it, correct?                               14 A Yeah.
15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
18 what you were trying to say, that you never had           18 which you swore to under oath?
19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
24 harassment complaint during his employment by             24 Number 06-cv-670.
25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
